     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 1 of 67 PageID #: 2712
                                                                               1


01:12:40                  IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE



              GAVRIELI BRANDS, LLC,            )
                                               )
                         Plaintiff,            )
                                               ) C.A. No. 18-462(MN)
              v.                               )
                                               )
              SOTO MASSINI (USA) CORP., et al.,)
                                               )
                           Defendants.         )




                                  Tuesday, April 16, 2019
                                  8:27 a.m.
                                  Pretrial Hearing


                                  844 King Street
                                  Wilmington, Delaware



              BEFORE:    THE HONORABLE MARYELLEN NOREIKA
                         United States District Court Judge




              APPEARANCES:


                            MORGAN LEWIS & BOCKIUS, LLP
                            BY: AMY MICHELE DUDASH, ESQ.
                            BY: AHREN C. HSU-HOFFMAN, ESQ.
                            BY: MICHAEL J. LYONS, ESQ.
                            BY: EHSUN FORGHANY, ESQ.


                                        Counsel for the Plaintiffs
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 2 of 67 PageID #: 2713
                                                                               2


         1
              APPEARANCES CONTINUED:
         2

         3

         4                  STAMOULIS & WEINBLATT, LLC
                            BY: STAMATIOS STAMOULIS, ESQ.
         5
                            -and-
         6
                            SML AVVOCATI, P.C.
         7                  BY: STEPHEN M. LOBBIN, ESQ.

         8                               Counsel for the Defendants

         9

        10

        11                                    - oOo -

        12                            P R O C E E D I N G S

        13                  (REPORTER'S NOTE:      The following hearing was

        14    held in open court, beginning at 8:27 a.m.)

        15

        16

08:22:50 17


08:27:50 18                 THE COURT:    Good morning.     Please be seated.

08:27:52 19   Let's start with some introductions.

08:27:55 20                 MS. DUDASH:    Good morning, Your Honor.       Amy

08:27:59 21   Dudash from Morgan Lewis for plaintiff, Gavrieli Brands,

08:28:03 22   LLC.   And with me today is Michael Lyons, Ahren Hsu-Hoffman,

08:28:08 23   and Eshun Forghany.

08:28:12 24                 THE COURT:    Good morning.

08:28:13 25                 Mr. Stamoulis.
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 3 of 67 PageID #: 2714
                                                                               3


08:28:15   1                MR. STAMOULIS:     Good morning, Your Honor.       Stam

08:28:17   2   Stamoulis on behalf of the defendants, Soto Massini.          With

08:28:21   3   me today is Stephen Lobbin and also Thomas Pichler, the

08:28:26   4   president and CEO of Soto Massini.

08:28:29   5                THE COURT:    Okay.    We are here today for the

08:28:31   6   pretrial conference.     We have a number of issues to go

08:28:34   7   through and I have to be out of here by 10:30, so I thought

08:28:38   8   we would just start with some of the issues that I have

08:28:44   9   reviewed and am going to rule on now.        And then we'll go

08:28:49 10    through the pretrial order and some of the motions in limine

08:28:53 11    where I would like to hear some more argument.

08:28:56 12                 First we have the motion to dismiss the

08:29:01 13    counterclaims and affirmative defenses in Soto Massini USA

08:29:08 14    Corps counterclaims.     And I am going to grant the motion

08:29:13 15    with respect to the fifth and sixth counterclaims which go

08:29:17 16    to false advertising under the Lanham Act and false

08:29:21 17    advertising under the California Business and Professional

08:29:25 18    Code.

08:29:25 19                 To plead a claim for false advertising under the

08:29:28 20    Lanham Act, a plaintiff must allege that the defendant made

08:29:31 21    a false or misleading statement.       The Ninth Circuit has

08:29:35 22    recognized that a claim for false advertising under Section

08:29:38 23    17500 of the California Business and Professional Code is

08:29:42 24    substantially congruent to a claim for false advertising

08:29:45 25    under the Lanham Act.
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 4 of 67 PageID #: 2715
                                                                               4


08:29:47   1                 Here Soto USA asserts that Gavrieli made false

08:29:53   2   statements to Kickstarter and Indiegogo.

08:29:57   3                 Soto USA alleges that Gavrieli "intentionally

08:30:02   4   misled Kickstarter and Indiegogo" and that "Gavrieli

08:30:06   5   continued to make false statements to Kickstarter and

08:30:10   6   Indiegogo."   These are unsupported conclusions without any

08:30:13   7   underlying facts pleaded, such as what false statements were

08:30:17   8   made and what was done to mislead.       The Court is not

08:30:20   9   obligated to accept unsupported conclusions as true, and

08:30:26 10    Soto USA has failed to plead that Gavrieli made false or

08:30:30 11    misleading statements in a plausible way.

08:30:31 12                  The Court also finds that Soto USA's allegation

08:30:35 13    that "Gavrieli told Kickstarter and Indiegogo that Soto USA

08:30:40 14    was infringing upon the asserted patents and Gavrieli's

08:30:44 15    trade dress" is insufficient to state a claim because these

08:30:48 16    alleged statements are protected by California's litigation

08:30:51 17    privilege.    And for that I'm relying on eCash Technologies,

08:30:56 18    Inc. versus Guagliardo, 127 F. Supp.        2d 1068, 1082 in the

08:31:04 19    Central District of California.

08:31:07 20                  California's litigation privilege extends to

08:31:09 21    communications "with some relation to judicial proceedings,"

08:31:14 22    including communications with third parties.         Thus,

08:31:16 23    Gavrieli's alleged statements to Kickstarter and Indiegogo

08:31:20 24    fall under this privilege.

08:31:23 25                  Additionally, Soto USA asserts that Gavrieli
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 5 of 67 PageID #: 2716
                                                                               5


08:31:25   1   falsely advertised by describing its Tieks brand flats as

08:31:30   2   being made with "Italian leather."

08:31:32   3                That description is not actually false because

08:31:35   4   Gavrieli's Tieks brand flats are made with Italian leather.

08:31:39   5                Soto USA's argument that this description

08:31:41   6   without disclosing the origin of manufacture is likely to

08:31:45   7   evoke specific geographical associations with Italy and

08:31:51   8   imply that the entire product is manufactured in Italy is

08:31:54   9   unpersuasive.

08:31:55 10                 There is no duty under the Lantham Act to

08:31:58 11    disclose and a plaintiff's claim cannot be based on the

08:32:00 12    defendant's failure to disclose a fact.

08:32:03 13                 Third, the Court finds that Gavrieli's

08:32:10 14    statements regarding Tieks brand flats unique split-sole and

08:32:14 15    flexible midsole and unparalleled comfort, flexibility,

08:32:18 16    durability, and style are nonactionable puffery.

08:32:22 17                 Words constitute puffery if they are not

08:32:26 18    specific or measurable.     Words like "unique," "flexible,"

08:32:29 19    and "unparalleled" are not measurable, and Gavrieli's

08:32:32 20    statements consist of puffery and are thus non-actionable

08:32:37 21    for false advertising.

08:32:39 22                 So because Soto USA failed to plead a claim for

08:32:43 23    false advertising under the Lantham Act, its Fifth

08:32:47 24    Counterclaim is dismissed.      And for the same reasons its

08:32:50 25    Sixth Counterclaim is dismissed.
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 6 of 67 PageID #: 2717
                                                                               6


08:32:51   1                 The Seventh Counterclaim is unfair competition

08:32:55   2   under the California Business and Professional Code, Section

08:32:58   3   17200.

08:32:58   4                 The Ninth Circuit has held that a "business act

08:33:01   5   or practice may violate the UCL if it is either unlawful,

08:33:08   6   unfair or fraudulent."     That is the Rubio versus Capital One

08:33:12   7   Bank case, 613 F.3d 1195 at 1204 in the Ninth Circuit.

08:33:19   8                 To adequately plead a claim for unfair

08:33:22   9   competition, a plaintiff must specify which of the alleged

08:33:24 10    practices is unfair, which is unlawful, and which is

08:33:27 11    fraudulent.

08:33:28 12                  Here, Soto USA pleads generally that Gavrieli's

08:33:32 13    wrongful conduct alleged herein constitutes an unlawful,

08:33:37 14    fraudulent, and/or unfair act or practice.

08:33:39 15                  The Court finds that this allegation is

08:33:41 16    insufficient because it fails to specify which acts Soto USA

08:33:45 17    is complaining of and which acts it contends are unlawful

08:33:49 18    versus which acts are fraudulent versus which acts may be

08:33:53 19    unfair.

08:33:55 20                  Therefore, Soto USA's Seventh Counterclaim is

08:33:57 21    dismissed.

08:33:58 22                  The Eighth Counterclaim:      Intentional

08:34:01 23    Interference With Contractual Relations Under California

08:34:05 24    Law.

08:34:05 25                  Under California law, to plead a claim for
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 7 of 67 PageID #: 2718
                                                                               7


08:34:07   1   intentional interference with contractual relations, a

08:34:11   2   plaintiff must plead a valid contract between itself and a

08:34:14   3   third party, that the defendant knew of the contract, and

08:34:17   4   that the defendant intentionally tried to disrupt the

08:34:20   5   contract.    A plaintiff must also plead that there was an

08:34:23   6   actual disruption of the contract that resulted in damages.

08:34:28   7   I'm relying there on Nygard, Inc. versus Uusi-Kerttula, 159

08:34:36   8   Cal. App. 4th 1027 at 1047.

08:34:37   9                 Here, Soto USA fails to plead that there were

08:34:42 10    valid contracts between itself and Kickstarter or itself and

08:34:46 11    Indiegogo.

08:34:47 12                  Soto USA argues that it has pleaded a valid

08:34:50 13    contract because it alleges that it had contracts with both

08:34:53 14    Kickstarter and Indiegogo "per the terms of service" of each

08:34:58 15    company.

08:35:00 16                  This allegation, however, without supporting

08:35:02 17    facts that describe the substance of the contracts, is an

08:35:05 18    unsupported conclusion that the Court is not obligated to

08:35:08 19    accept as true in a motion to dismiss.

08:35:10 20                  Moreover, the Court finds that even if Soto USA

08:35:14 21    had adequately pleaded the existence of valid contracts with

08:35:17 22    Kickstarter and Indiegogo, Gavrieli's alleged statements to

08:35:21 23    Kickstarter and Indiegogo are protected as I said before by

08:35:25 24    California's litigation privilege.

08:35:27 25                  So because Soto USA has failed to plead a claim
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 8 of 67 PageID #: 2719
                                                                               8


08:35:31   1   for intentional interference with contractual relations, its

08:35:33   2   Eighth Counterclaim is dismissed.

08:35:35   3                The Ninth Counterclaim, Intentional Interference

08:35:38   4   With Prospective Economic Relations Under California Law.

08:35:44   5                Under California law, to plead intentional

08:35:45   6   interference with prospective economic relations, a

08:35:48   7   plaintiff must plead that an economic relationship existed

08:35:52   8   between itself and a third party, that the defendant had

08:35:55   9   knowledge of the relationship, that the defendant acted

08:35:58 10    intentionally to disrupt the relationship, and that an

08:36:01 11    actual disruption of the relationship occurred.          And I guess

08:36:06 12    fourth, that the plaintiff suffered economic harm because of

08:36:09 13    the disruption.

08:36:10 14                 For that I'm relying on CRST Van Expedited, Inc.

08:36:17 15    versus Werner Enterprises, 479 F.3d 1099 from the Ninth

08:36:21 16    Circuit.

08:36:21 17                 The Ninth Circuit has held that a plaintiff must

08:36:24 18    also "allege an act that is wrongful independent of the

08:36:27 19    interference itself."     For that, citing the same case.

08:36:33 20                 Here, Soto USA fails to plead that Gavrieli

08:36:36 21    engaged in an act that was wrongful independent of the

08:36:38 22    interference itself.

08:36:40 23                 Moreover, even if Soto USA did plead that

08:36:43 24    Gavrieli engaged in an independently wrongful act, the Court

08:36:47 25    finds that Soto USA fails to plead that an actual disruption
     Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 9 of 67 PageID #: 2720
                                                                               9


08:36:50   1   occurred.

08:36:52   2                  Soto USA's allegation that its relationships

08:36:54   3   with Kickstarter and Indiegogo "were disrupted as a result

08:36:58   4   of Gavrieli's conduct and Soto USA was harmed thereby" is an

08:37:03   5   unsupported conclusion that the Court does not need to

08:37:07   6   accept as true and is not adequately supported by facts.

08:37:11   7   Therefore, Soto USA's Ninth Counterclaim is dismissed.

08:37:15   8                  Under California law, the Tenth Counterclaim,

08:37:21   9   Trade Liable, to prove trade liable, a plaintiff must plead

08:37:24 10    that the defendant made a false, disparaging statement to a

08:37:28 11    third party.    The plaintiff must also plead special damages.

08:37:30 12    And for that I'm relying on New.net, Inc. versus Lavasoft,

08:37:36 13    356 F. Supp. 2d 1090 at 1113 from the Central District of

08:37:42 14    California.

08:37:42 15                   Even when viewing the allegations in the light

08:37:46 16    most favorable to Soto USA here, Soto USA has failed to

08:37:49 17    adequately plead a claim for trade libel.

08:37:53 18                   First, Soto USA has failed to adequately plead

08:37:58 19    that Gavrieli made a false, disparaging statement to a third

08:38:01 20    party.

08:38:01 21                   Courts in California have held that a plaintiff

08:38:04 22    must allege facts regarding the allegedly libelous

08:38:08 23    statement, such as to whom the statements were made to, the

08:38:11 24    substance of the statements, and when the statements were

08:38:14 25    made, to adequately plead a claim for trade libel.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 10 of 67 PageID #: 2721
                                                                              10


08:38:17   1                Here, although Soto USA pleads that Gavrieli

08:38:20   2   made statements to "third parties," Soto USA fails to plead

08:38:26   3   any other necessary facts, such as the substance of the

08:38:29   4   statements, when the statements were made, or where, et

08:38:33   5   cetera.   Therefore, the Court does not have to accept these

08:38:38   6   unsupported conclusions.     There is no specific facts, and

08:38:44   7   Soto USA has failed to adequately plead that Gavrieli made

08:38:48   8   libelous statements.

08:38:50   9                The Court also finds that Soto USA failed to

08:38:52 10    plead special damages for trade libel.       Under Rule 9(g),

08:38:57 11    special damages must be specifically stated.

08:39:00 12                 The Court finds that Soto USA's allegation that

08:39:04 13    it "suffered direct financial harm" is insufficient under

08:39:09 14    Rule 9(g)'s requirement to specifically state the alleged

08:39:13 15    harm.

08:39:13 16                 And the Tenth Counterclaim is therefore

08:39:15 17    dismissed.

08:39:15 18                 With respect to Soto USA's request for leave to

08:39:22 19    amend its Fifth through Tenth counterclaims, I'm going to

08:39:25 20    deny that request.

08:39:26 21                 The Court finds that granting leave to amend

08:39:29 22    would be futile.    Soto USA was on notice of the deficiencies

08:39:33 23    in its counterclaims when Gavrieli moved to dismiss Soto

08:39:37 24    USA's First Amended Counterclaims.

08:39:39 25                 Soto USA has already had the opportunity to
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 11 of 67 PageID #: 2722
                                                                              11


08:39:40   1   amend and failed to cure these deficiencies in its Second

08:39:44   2   Amended Answer and Counterclaim.

08:39:46   3                 And while it's not relevant to the motion to

08:39:48   4   dismiss, I note that the interrogatory responses given with

08:39:52   5   respect to these counterclaims also offered no specifics, no

08:39:57   6   facts, and indeed no evidence to support the claims.          There

08:40:01   7   was just those references to unspecified documents under

08:40:05   8   Rule 33.

08:40:06   9                 So Soto USA's request to amend is denied.

08:40:10 10                  With respect to Gavrieli's motion to strike the

08:40:15 11    appended affirmative defenses, I'm going to deny that

08:40:19 12    motion.    Soto USA affirmative defenses are identical to the

08:40:22 13    affirmative defenses that have been asserted by the

08:40:25 14    defendant, Thomas Pichler, in his answer.        Gavrieli, while

08:40:30 15    they reserve the right to at some point move to strike

08:40:34 16    Mr. Pichler's affirmative defenses as untimely, there is no

08:40:38 17    motion before me and with two weeks before trial such a

08:40:42 18    motion may be untimely, therefore, the issues in those

08:40:45 19    affirmative counterclaims will likely be before the Court

08:40:49 20    and I'm not going to strike them with respect to Soto USA.

08:40:54 21                  Any questions?   Okay.

08:41:03 22                  Now I wanted to talk -- I guess the next motion

08:41:08 23    is the motion for sanctions.      I have reviewed the papers,

08:41:15 24    and I do continue to have serious concerns about the

08:41:18 25    defendant's discovery efforts in this case.        Mr. Pichler put
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 12 of 67 PageID #: 2723
                                                                              12


08:41:22   1   in a declaration in his response, and I see that he is going

08:41:27   2   to testify at the upcoming trial.       I suspect that the issue

08:41:31   3   of the production in the discovery and the truth of certain

08:41:35   4   statements that he made is going to be further explored at

08:41:38   5   trial.    And I would like to see what happens there and get

08:41:41   6   more of an understanding as to the issues and be able to

08:41:47   7   make some credibility assessments.

08:41:49   8                 So what I'm going to do right now is deny the

08:41:52   9   motion, but I will give the plaintiff leave to renew it

08:41:56 10    orally if you chose after Mr. Pichler testifies and I have

08:41:59 11    the ability to make the determinations that I think I need

08:42:04 12    to make.

08:42:05 13                  Any questions on that?     Okay.

08:42:10 14                  Now I wanted to talk about the motions in

08:42:14 15    limine.    Plaintiff has submitted three motions in limine.

08:42:21 16    For number one, number two, I would like to hear a little

08:42:25 17    bit from the parties.     With respect to number three,

08:42:29 18    plaintiff's motion in limine to preclude defendants from

08:42:32 19    mentioning unrelated legal proceedings involving Mr. Kfir

08:42:36 20    Gavrieli, I am going to grant that motion.

08:42:39 21                  The other litigation is a business dispute in

08:42:43 22    California between Mr. Gavrieli and certain family members.

08:42:46 23    Defendant has made no showing of relevance saying only that

08:42:50 24    someone might open a door and make it relevant or that it

08:42:54 25    might be admissible under Rules 601 or 608, but in their
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 13 of 67 PageID #: 2724
                                                                              13


08:43:00   1   papers provide no explanation of how that could be so.

08:43:03   2                  Moreover, the discussion about the proceedings

08:43:05   3   is likely to confuse the jury and be prejudicial to the

08:43:09   4   plaintiff.   In the absence of any showing of relevance that

08:43:13   5   we have here and the real potential for prejudice, mention

08:43:16   6   or discussion of other evidence regarding the California

08:43:19   7   litigation will not be coming in.

08:43:22   8                  Anything there?

08:43:24   9                  MR. LOBBIN:   Your Honor, if I may, just a point

08:43:27 10    of clarification.    If the witness testifies at trial in some

08:43:33 11    unprovoked manner or something about how the litigation

08:43:37 12    might have some relevance, I assume that we're permitted to

08:43:41 13    cross-examine on that point?

08:43:42 14                   THE COURT:    You are.   If you think that someone

08:43:43 15    has opened the door, what I would like you to do is to tell

08:43:48 16    me before you just decide for yourself that the door has

08:43:51 17    been opened.    We will discuss it and if it's true that the

08:43:54 18    door has been opened, yes, then you may ask questions.

08:43:58 19                   MR. LOBBIN:   I don't recall whether I

08:43:59 20    specifically said in our opposition or our response to the

08:44:02 21    motion, but just for the Court's clarity, we have no plans

08:44:07 22    to raise -- I know nothing about the other litigation, so we

08:44:12 23    have no plans to raise it anyway.

08:44:15 24                   THE COURT:    Okay.   I guess if you guys had

08:44:18 25    talked about that, you could have saved me a minute or two
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 14 of 67 PageID #: 2725
                                                                              14


08:44:21   1   in reading that.

08:44:22   2                 Let's go to plaintiff's motion in limine number

08:44:24   3   two, which is to precluded defendants from using prior art

08:44:28   4   not identified in invalidity contentions or corroborated as

08:44:34   5   prior art.    I have reviewed the submission by the

08:44:38   6   defendants.   Now I would like to hear from plaintiffs in

08:44:41   7   response to the submission what, if anything, is still being

08:44:47   8   objected to in terms of disclosure.       I understand that there

08:44:50   9   are essentially two issues here, one is kind of the art

08:44:53 10    itself and whether it was disclosed properly and then there

08:44:57 11    is also the issue of corroboration.       First I would like to

08:45:01 12    take the disclosure issue.

08:45:06 13                  MR. HSU-HOFFMAN:    Good morning.    Ahren

08:45:10 14    Hsu-Hoffman on behalf of plaintiff Gavrieli.        In defendant's

08:45:13 15    response to the motion in limine number two, they made it

08:45:18 16    clear that they're intending to have Mr. Pichler and his

08:45:22 17    wife testify about, "many prior art shoe designs discussed

08:45:30 18    throughout this case."      To me that suggest they're going to

08:45:33 19    get up on the stand and feel free to talk about any shoes

08:45:39 20    that have at any point come up in this case.        That mostly

08:45:44 21    includes --

08:45:44 22                  THE COURT:    Wait one second.    That's not the way

08:45:46 23    I read defendant's submission.      Is that what you meant in

08:45:49 24    the submission?

08:45:50 25                  MR. LOBBIN:    I'm unclear on what he means, but
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 15 of 67 PageID #: 2726
                                                                              15


08:45:52   1   no, based on what he just said, no.

08:45:56   2                MR. HSU-HOFFMAN:     I'm quoting from the first

08:45:58   3   sentence.

08:45:58   4                THE COURT:    I understand.    But then they went on

08:46:01   5   for pages and pages to identify specific pieces of prior art

08:46:04   6   that they apparently intend to rely on.        So what I need to

08:46:07   7   know from you is not just a general complaint, what in what

08:46:11   8   they said that they were going to rely on of those exhibits

08:46:14   9   are you saying was not properly disclosed?

08:46:17 10                 MR. HSU-HOFFMAN:     In their response to this

08:46:21 11    Court last week, they identified 60, approximately 69 what

08:46:25 12    they contend to be invalidating pieces of prior art.          Now,

08:46:31 13    not all of those references were identified in their

08:46:35 14    invalidity contentions.     The invalidity contentions --

08:46:40 15                 THE COURT:    Which ones?    I'm trying to help you

08:46:42 16    out here and figure out what you want me to say they can't

08:46:45 17    do, because otherwise we'll have a trial where nobody knows

08:46:50 18    what's coming in.    So what references -- they in their

08:46:54 19    invalidity contentions relied on Tieks for anticipation,

08:46:58 20    Tieks first edition, and then Tieks in combination with

08:47:02 21    three patents for obviousness.      So what in what they have

08:47:06 22    said they now intend to rely on was not disclosed?

08:47:11 23                 MR. HSU-HOFFMAN:     I have marked each exhibit

08:47:14 24    that wasn't referenced in the invalidity contentions with an

08:47:16 25    X.   I'm prepared to read that into the record, Your Honor,
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 16 of 67 PageID #: 2727
                                                                              16


08:47:19   1   if that would be helpful.

08:47:20   2                THE COURT:    I think I need to know which ones,

08:47:22   3   and they need to know which ones you're saying weren't

08:47:26   4   disclosed and why based on what they said where they were

08:47:30   5   disclosed they shouldn't come in.

08:47:33   6                MR. HSU-HOFFMAN:     Absolutely.      This would

08:47:35   7   include DTX-1.    I'm reading the ones that were not

08:47:39   8   disclosed.   DTX-2.   DTX-3.   DTX-4.    DTX-6.    DTX-9.   DTX-10.

08:47:49   9   DTX-12.   DTX-14.   DTX-16.    DTX-18.   DTX-24.    DTX-28.

08:48:02 10    DTX-29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42,

08:48:15 11    43, 44, 45, 46.

08:48:18 12                 THE COURT:    You can just group them if you want.

08:48:20 13                 MR. HSU-HOFFMAN:     I'm trying make making sure I

08:48:23 14    don't skip one that wasn't in there.       This would go all the

08:48:27 15    way from 38 to DTX -- I'm sorry, they have numbering on

08:48:36 16    here, so it doesn't always go in the correct order.           So if I

08:48:42 17    go back, DTX-42 through DTX-60, DTX-61, DTX-66, DTX-70,

08:49:05 18    DTX-84, 85, 87, 88, 21, 22, 23, and 25.

08:49:26 19                 THE COURT:    Now, when you say they were not

08:49:29 20    disclosed, do you mean obviously they have been disclosed

08:49:33 21    because they're in the pretrial order?       So when was the

08:49:36 22    first time that you understood that these proposed exhibits

08:49:43 23    were going to be relied on?

08:49:45 24                 MR. HSU-HOFFMAN:     Well, this notice would be

08:49:49 25    that first time.    The invalidity contentions identified
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 17 of 67 PageID #: 2728
                                                                              17


08:49:55   1   specific image files, 24 image JPEG image files.         Those were

08:50:00   2   what we were on notice of in addition to the three patents

08:50:04   3   that they have identified for their obviousness contentions.

08:50:07   4                Now this list of art that they have identified

08:50:12   5   as invalidating art is somewhat confusing because it

08:50:16   6   encompasses things that aren't prior art such as things like

08:50:22   7   website source code, it just doesn't look to be a list of

08:50:26   8   art that you would submit and tell the Court you were

08:50:29   9   relying on for validity purposes.       So I think there is

08:50:33 10    possibly an intention that they're not going to rely --

08:50:36 11    they're not asserting each of these as an anticipation

08:50:40 12    reference, but according to the disclosure, that's what

08:50:43 13    they're intending to do.

08:50:45 14                 What they did disclose were the JPEG image

08:50:48 15    files.

08:50:49 16                 THE COURT:    Those are the 24 files.

08:50:51 17                 MR. HSU-HOFFMAN:     Those are the 24 files.      The

08:50:54 18    problem we see with those files is that there is not a

08:50:57 19    percipient witness.    And I'm going to the part of their

08:51:02 20    response where they talk about what have they done to

08:51:05 21    authenticate the prior art.      They have identified images

08:51:09 22    that are currently available on the Tieks website and are

08:51:12 23    claiming that those constitute prior art.        And the way of

08:51:17 24    getting there is by having -- going to the internet archive

08:51:22 25    and printed out things from the internet archive and
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 18 of 67 PageID #: 2729
                                                                              18


08:51:29   1   claiming that the same images that they're seeing today are

08:51:33   2   the same images that were on websites, you know, about eight

08:51:37   3   years ago.

08:51:38   4                Now the problem is the internet archive did not

08:51:43   5   capture any of these images.      They have file names they

08:51:47   6   claim are the same as some of these currently available

08:51:51   7   images, and based on that infer that the same images were

08:51:56   8   available eight years ago.     And we object to that because

08:52:01   9   there is no witness in this case that can make that link.

08:52:07 10    They have done nothing to corroborate that assertion.          There

08:52:12 11    is no -- there is just no witness that can testify about the

08:52:15 12    internet archive printouts.      There is no witness that can

08:52:21 13    testify that the same images we're seeing today are in

08:52:26 14    existence or were modified from the ones that existed,

08:52:31 15    actually exist on the website in the non-prior art time

08:52:35 16    period.   This is just speculation on their part.

08:52:37 17                 Our issue even with the images that were

08:52:42 18    disclosed is that there is not -- this is really going to an

08:52:46 19    objection to their trial exhibit list.       They're not going to

08:52:51 20    be able to lay a foundation to get any of these images into

08:52:54 21    evidence and we think it would be misleading and confusing

08:52:59 22    to the jury for them to suggest that any of these images are

08:53:02 23    actually prior art.

08:53:06 24                 THE COURT:    When did you get the pages from the

08:53:10 25    internet archives that have the file names on them?          Were
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 19 of 67 PageID #: 2730
                                                                              19


08:53:16   1   those timely produced during discovery?

08:53:18   2                  MR. HSU-HOFFMAN:   Most of them were, Your Honor.

08:53:21   3   Most of them came I believe around the time of the

08:53:23   4   invalidity contentions.      There are a couple of outliers that

08:53:27   5   were produced after the close of fact discovery, but that

08:53:32   6   kind of goes hand in hand with our objection to any of their

08:53:36   7   late produced materials, and there is a starting Bates range

08:53:41   8   that denotes that point as to whether the production was

08:53:46   9   late.

08:53:47 10                   THE COURT:    Let's hear from defendants.

08:53:51 11    Mr. Lobbin, it is the practice in this Court that you're

08:53:56 12    held to what's been disclosed in discovery.

08:53:58 13                   MR. LOBBIN:   As in most courts.

08:54:01 14                   THE COURT:    And the scheduling order here

08:54:03 15    required the defendants to give their invalidity

08:54:06 16    contentions.    I guess my question is why are you not held to

08:54:09 17    the 24 references involving Tieks and the three patents

08:54:15 18    combined with those for obviousness?

08:54:18 19                   MR. LOBBIN:   Well, I don't have our document

08:54:20 20    production in front of us, but I do know what we submitted

08:54:24 21    to the Court.    And we have got our references with Bates

08:54:28 22    labels that were produced to defendants last fall over six

08:54:32 23    months ago.

08:54:32 24                   THE COURT:    Right, but you have to tell --

08:54:34 25                   MR. LOBBIN:   Now our contentions --
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 20 of 67 PageID #: 2731
                                                                              20


08:54:36    1                  THE COURT:    Let me talk when I'm asking a

08:54:37    2   question.

08:54:37    3                  MR. LOBBIN:   Sure.

08:54:38    4                  THE COURT:    You have to tell them you're relying

08:54:40    5   on these; right?

08:54:41    6                  MR. LOBBIN:   Yes.

08:54:41    7                  THE COURT:    There is an invalidity contention

08:54:43    8   that is saying what are you planning to rely on for

08:54:47    9   invalidity, and now you're coming in and saying we gave all

08:54:50 10     this stuff back with the TRO, and we should be able to rely

08:54:53 11     on that, but you didn't even put a sentence in there that

           12   says we may have relied on what we relied on for the TRO, so

08:55:00 13     how is it they're fairly on notice that you're going to rely

08:55:01 14     on anything else other than what you disclosed in those

08:55:04 15     contentions?

08:55:05 16                    MR. LOBBIN:   Well, I would say it's a matter of

08:55:08 17     timing.   Certainly they're on notice at the TRO proceedings.

08:55:12 18     I think the TRO and the preliminary injunction proceedings a

08:55:15 19     year ago, they're on notice of what our invalidity

08:55:19 20     contentions were in that briefing.      Subsequent to that we

08:55:23 21     provided the invalidity contention per the local rules

08:55:26 22     for --

08:55:26 23                    THE COURT:    It didn't include a number of

08:55:28 24     references that you now intend to rely on from the TRO;

08:55:32 25     right?
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 21 of 67 PageID #: 2732
                                                                              21


08:55:32   1                MR. LOBBIN:    A few, yes.    I don't think all the

08:55:34   2   numbers that he checked off there are correct.         But suffice

08:55:39   3   it to say there was document production subsequent to the

08:55:43   4   invalidity contentions that included additional prior art

08:55:47   5   references, yes.

08:55:47   6                THE COURT:     Did you supplement?

08:55:49   7                You understand if you just produce a piece of

08:55:52   8   prior art and you don't tell them ever, we're going to rely

08:55:56   9   on this, you don't have expert reports, so we weren't on

08:55:58 10    notice through an expert, you didn't supplement your

08:56:02 11    invalidity contentions, so how is it that just because in a

08:56:05 12    bunch of documents you send them a picture of a shoe they're

08:56:09 13    supposed to know that you're relying on that for invalidity?

08:56:13 14                 MR. LOBBIN:    I understand that.     I understand

08:56:14 15    that.   And you're right.

08:56:17 16                 THE COURT:     Okay.   So let's talk about the issue

08:56:22 17    with respect to corroboration and how you are planning to

08:56:28 18    corroborate the dates of reference.

08:56:30 19                 MR. LOBBIN:    So Mr. Pichler is here, has been in

08:56:34 20    this business for many years, since before the critical

08:56:39 21    date.

08:56:39 22                 THE COURT:     And this business being what?

08:56:41 23                 MR. LOBBIN:    The shoe business, the orthotic

08:56:45 24    business, the fashion business, and so he's going to testify

08:56:50 25    at trial and he's going to corroborate the prior art status
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 22 of 67 PageID #: 2733
                                                                              22


08:56:55   1   of a number of shoes, physical shoes that will be here with

08:57:01   2   us at trial and have been disclosed in the proceedings and

08:57:04   3   been produced.    These are shoes from the plaintiffs

08:57:10   4   themselves.   These are also shoes from third parties.

08:57:13   5                 And in addition to Mr. Pichler, who will be

08:57:17   6   testifying and authenticating those products, plaintiff will

08:57:23   7   have their own witness who may or may not know -- we didn't

08:57:28   8   have the budget to take depositions, so the plaintiff will

08:57:32   9   presumably have a witness who can be shown their own

08:57:35 10    product, prior art before the critical date and they will

08:57:41 11    say whatever they are going to say.

08:57:42 12                  THE COURT:    How are you going to get the date in

08:57:45 13    is my question?    Mr. Pichler doesn't have in his head, here

08:57:50 14    is a shoe.    Well, that's a 1972 shoe, right.      How are you --

08:57:54 15    if you're going to show pictures of shoes, how are you going

08:57:59 16    to corroborate the date?

08:58:00 17                  MR. LOBBIN:   He's going to say I bought this in

08:58:03 18    2005.

08:58:04 19                  THE COURT:    Are you going to have receipts?

08:58:06 20    Have those things been produced?

08:58:08 21                  MR. LOBBIN:   I don't know whether the receipts

08:58:10 22    have been produced, but he's going to testify based on his

08:58:13 23    knowledge of the shoe.

08:58:14 24                  THE COURT:    But there are plenty of cases out

08:58:17 25    there that say an uncorroborated witness testimony is not
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 23 of 67 PageID #: 2734
                                                                              23


08:58:20   1   sufficient.   You need something else.      If you're telling me

08:58:23   2   I'm going to have a shoe and he's going to say I bought it

08:58:26   3   in 2005, trust me, there is plenty of case law that says

08:58:30   4   that's not sufficient.      So we need more corroboration.      So

08:58:34   5   what is your corroboration?

08:58:36   6                 MR. LOBBIN:    The testimony of the witnesses,

08:58:38   7   including plaintiff's witnesses.      The documents themselves

08:58:41   8   that have dates on them.

08:58:43   9                 THE COURT:    Which documents have dates on them?

08:58:46 10    Because when I looked through the TRO papers and I looked at

08:58:50 11    a lot of the pictures that were cited in here, there are no

08:58:54 12    dates on them.   So when you say dates on them, what are you

08:58:59 13    relying on?

08:59:00 14                  MR. LOBBIN:    Well, some of the documents have

08:59:02 15    dates on them.   And, you know, I haven't prepared all of the

08:59:05 16    documents that we have produced for trial, but you know,

08:59:10 17    corroboration is going to come in the form of either

08:59:12 18    documentation or additional testimony from another witness,

08:59:18 19    or we'll request judicial notice of the fact that these

08:59:24 20    shoes have been around forever.      A lot of the shoes that

08:59:27 21    will be presented at trial are properly the subject of

08:59:31 22    judicial notice and plaintiff's own witnesses, there is

08:59:35 23    going to be admissions.     And they have been in this

08:59:38 24    business.   They know what products are out there.        They know

08:59:41 25    what their own products are.      And if they deny, I would love
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 24 of 67 PageID #: 2735
                                                                              24


08:59:45   1   to have them deny knowing when their own products were

08:59:48   2   produced.   I mean, the main prior art is their own products.

08:59:52   3   Precritical date products of Tieks that invalidate their own

08:59:57   4   patents and show that they didn't invent anything.

09:00:01   5                 THE COURT:   Okay.   Response from the plaintiff.

09:00:13   6   Now, do you have whatever shoes he's talking about?          Do you

09:00:18   7   know what they're talking about?

09:00:20   8                 MR. HSU-HOFFMAN:     I think that's part of the

09:00:22   9   problem, you know, we know of the Camper shoe.         A lot of

09:00:28 10    this is things they found on the internet.         If you go back

09:00:31 11    to their TRO filing, they had Exhibit A which they make

09:00:34 12    clear was things they just found on the internet.

09:00:37 13                  THE COURT:   I'm asking about actual shoes.         He

09:00:38 14    said Mr. Pichler is going to testify I bought it in 2005.

09:00:43 15    Do you know what those exhibits are?

09:00:45 16                  MR. HSU-HOFFMAN:     No, we don't.    And part of the

09:00:50 17    -- part of why I'm surprised to hear that because at his

09:00:53 18    deposition, Mr. Pichler told us that he became -- the

09:00:56 19    question was:

09:00:57 20                  Question:    If you became interested in ballet

09:01:00 21    flats in 2015, this is well after the patents were filed.

09:01:04 22                  He said, Oh yeah, yeah, yeah, of course.

09:01:08 23                  So as far as we know, the first time he started

09:01:11 24    looking at ballet flats was five years after the patents

09:01:14 25    were filed.   We also asked him:
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 25 of 67 PageID #: 2736
                                                                              25


09:01:16   1                  "Question:   Did you keep any record of your

09:01:17   2   purchases of any shoes?

09:01:19   3                  "Answer:   No, at the time, no.    As a matter of

09:01:22   4   fact, as I said, I lived in Austria, I had a different bank

09:01:27   5   account that is no longer valid and different cards.          So no,

09:01:30   6   I didn't."

09:01:30   7                  We don't know what shoes they can corroborate.

09:01:34   8   And based on his deposition testimony, he's not a percipient

09:01:37   9   witness.   He doesn't have percipient knowledge of the ballet

09:01:41 10    flats in the priority time period.

09:01:45 11                   THE COURT:   What about the argument that they

09:01:47 12    can try to corroborate art through your witnesses?

09:01:54 13                   MR. HSU-HOFFMAN:   Well, our client, it's true,

09:01:59 14    we have made -- there was an early model Tieks shoe.          Now,

09:02:06 15    there is a difference between -- we have the actual shoe

09:02:09 16    that's been produced, the actual early model Tieks shoe.

09:02:14 17    That's what our experts have looked at.        That's what your

09:02:17 18    witnesses intend to testify about.       That's fine, we don't

09:02:22 19    dispute that.    When it comes to images, other images that

09:02:25 20    have been found on the web, that's where we have a problem.

09:02:28 21    That's where we don't think anybody is going to be able to

09:02:31 22    testify that what's on the website now is what's on the

09:02:36 23    website back before 2010.     That's where the corroboration

09:02:40 24    falls apart.

09:02:41 25                   So if they want to ask about other shoes that
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 26 of 67 PageID #: 2737
                                                                              26


09:02:47   1   our witnesses know about, I think that ends up being

09:02:50   2   dangerous territory because it risk confusing the jury that

09:02:54   3   there are other shoes out there that potentially, you know,

09:03:00   4   relate to these patents.     And I don't think the suggestion

09:03:04   5   should be made lightly that, or the references to early

09:03:08   6   ballet flats should be thrown around this courtroom casually

09:03:12   7   because it really does cause -- it's going to cause some

09:03:15   8   confusion.

09:03:16   9                THE COURT:    But these are shoes that your folks

09:03:18 10    know about, right?    They sold their shoes, presumably they

09:03:22 11    know what they sold and when.      So are you going to take a

09:03:25 12    position, what are you going to say about when you first

09:03:28 13    sold shoes that are used by the patent?

09:03:31 14                 MR. HSU-HOFFMAN:     You're talking about non-Tieks

09:03:33 15    shoes?

09:03:33 16                 THE COURT:    No, Tieks shoes.

09:03:35 17                 MR. HSU-HOFFMAN:     Tieks shoes.    They're going to

09:03:37 18    testify there was an early model Tieks shoe.

09:03:40 19                 THE COURT:    If they testify about that, why

09:03:42 20    can't Mr. Lobbin or Mr. Stamoulis come in and start asking

09:03:48 21    them questions about other Tieks shoes?

09:03:51 22                 MR. HSU-HOFFMAN:     We don't have an objection to

09:03:53 23    that, Your Honor.    We have an objection to them using images

09:03:56 24    that are from the website that we don't have that they have

09:04:00 25    done nothing to corroborate that they have just found on
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 27 of 67 PageID #: 2738
                                                                              27


09:04:03   1   their own.

09:04:04   2                 THE COURT:   And your position is that if they

09:04:06   3   have a picture, they can't ask your witness about that

09:04:09   4   picture and say do you recognize this as a Tieks shoe?

09:04:14   5                 MR. HSU-HOFFMAN:    I think that would be fine if

09:04:18   6   it was not shown to the jury until the witness recognized

09:04:22   7   it.   And if that's your procedures for handling

09:04:26   8   authentication, I don't think we have an objection to that,

09:04:29   9   Your Honor.

09:04:29 10                  THE COURT:   When you say authentication, you're

09:04:33 11    saying that all the person would have to do is say do you

09:04:37 12    recognize that as a Tieks shoe and the person says yes, I

09:04:41 13    do, and then -- I'm trying to understand if you have two

09:04:46 14    different things, one authentication and one corroboration

09:04:49 15    of a particular date, or are you combining those two?

09:04:55 16                  MR. HSU-HOFFMAN:    I think the date has to be

09:04:57 17    recognized.   I think the date has to be recognized.

09:05:00 18                  THE COURT:   So you're saying if they show

09:05:02 19    something and say is that a Tieks shoe and he says yes, and

09:05:06 20    they say isn't that a Tieks shoe from 2007, and he says, you

09:05:10 21    know, just sitting here looking at this without a date on

09:05:12 22    it, I can't tell you that, your position then is the jury

09:05:16 23    can't see that shoe?

09:05:19 24                  MR. HSU-HOFFMAN:    I think that's what we would

09:05:22 25    ask Your Honor because we have the actual shoe available
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 28 of 67 PageID #: 2739
                                                                              28


09:05:25   1   that was available in the prior art time period.         We think

09:05:28   2   the confusion would result from them -- I think the next

09:05:31   3   step is that they take that and suggest that was actually in

09:05:34   4   the prior art.

09:05:39   5                THE COURT:    What about their position that I

09:05:41   6   should a take judicial notice of what they found on the

09:05:44   7   internet?

09:05:45   8                MR. HSU-HOFFMAN:      I think when the facts are

09:05:46   9   disputed there has not been an authentication, there is no

09:05:51 10    witness that's going to testify about the authenticity of

09:05:56 11    source code that they pulled from the archives, about the

09:05:59 12    printouts from the archives.       Where we're disputing where

09:06:02 13    there is an issue about what images that were actually shown

09:06:06 14    on there, I don't think that's something to take judicial

09:06:09 15    notice of.   The cases they cited reference taking judicial

09:06:14 16    notice of published patents as well as facts that were not

09:06:17 17    in dispute such as whether adhesive was sticky or not.          I

09:06:24 18    think when we're in a different territory when there is a

09:06:26 19    dispute over what constitutes prior art and when stuff is

09:06:32 20    publicly available, that's not proper to take judicial

09:06:36 21    notice of.

09:06:37 22                 THE COURT:    Okay.    One more question.    Are you

09:06:39 23    objecting to the Camper shoe as properly disclosed art.

09:06:43 24                 MR. HSU-HOFFMAN:      The Camper shoe was not in

09:06:46 25    their invalidity contentions, so yes, we are objecting that
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 29 of 67 PageID #: 2740
                                                                              29


09:06:50   1   it was not properly disclosed.

09:06:52   2                  THE COURT:    Okay.   Mr. Lobbin, what shoes are

09:06:56   3   you -- you mentioned some samples and said Mr. Pichler would

09:07:00   4   say he bought it whenever, what are you talking about?

09:07:03   5                  MR. LOBBIN:   Well, the Camper would be one, that

09:07:05   6   was certainly part of our successful opposition to the

09:07:09   7   preliminary injunction.

09:07:11   8                  THE COURT:    Do they have an actual shoe that

09:07:14   9   you're going to show the jury?

09:07:17 10                   MR. LOBBIN:   We do.   Actually they have it and

09:07:21 11    we need it back, so I need that back.

09:07:22 12                   THE COURT:    When did you disclose that?

09:07:24 13                   MR. LOBBIN:   At a deposition in Miami in

09:07:27 14    December.

09:07:27 15                   THE COURT:    And tell me specifically for that

09:07:29 16    shoe how you would plan to corroborate its status as a prior

09:07:34 17    art.

09:07:35 18                   MR. LOBBIN:   Well, I'll have to review whether

09:07:41 19    we have documents to corroborate, but in addition to the

09:07:45 20    documents --

09:07:46 21                   THE COURT:    When you say documents to

09:07:47 22    corroborate --

09:07:49 23                   MR. LOBBIN:   Receipts.

09:07:49 24                   THE COURT:    Documents that have been produced?

09:07:51 25                   MR. LOBBIN:   Yes, correct.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 30 of 67 PageID #: 2741
                                                                              30


09:07:52   1                 THE COURT:    Not a receipt that you go back and

09:07:54   2   find today?

09:07:55   3                 MR. LOBBIN:    No.    No.   No.

09:07:57   4                 THE COURT:    Okay.    So let's assume that there is

09:07:59   5   no receipt that's been produced, how do you plan to

09:08:03   6   corroborate with documents?

09:08:05   7                 MR. LOBBIN:    So with both Mr. Pichler and

09:08:09   8   plaintiff's witness, or witnesses, I would ask them --

09:08:14   9                 THE COURT:    So if plaintiff's witness says I

09:08:20 10    don't know when this shoe was available.

09:08:22 11                  MR. LOBBIN:    Fine.

09:08:23 12                  THE COURT:    Which is fair.      Do you think that's

09:08:26 13    corroboration, then, in addition to what Mr. Pichler says?

09:08:31 14    Because corroboration requires something other than one

09:08:34 15    witness's testimony.    If you have a second witness who says

09:08:37 16    I don't know, is it your opinion that the don't know is

09:08:40 17    corroboration of the first.

09:08:41 18                  MR. LOBBIN:    No.

09:08:42 19                  THE COURT:    So if their witness says I don't

09:08:45 20    know, then you can't corroborate it; right?

09:08:49 21                  MR. LOBBIN:    Well, perhaps.     Now, Mr. Pichler is

09:08:52 22    going to talk about the Camper shoe.        He has a relationship

09:08:55 23    with the Camper shoe.      He saw it.     He bought it.   He used it

09:09:00 24    in his development.    There would be a lot of testimony about

09:09:03 25    it.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 31 of 67 PageID #: 2742
                                                                              31


09:09:03   1                THE COURT:    This will be all testimony.

09:09:05   2                MR. LOBBIN:    I understand.

09:09:06   3                THE COURT:    I'm asking you what else you have.

09:09:08   4   And you're saying he's going to say I bought it, I used it,

09:09:11   5   I saw it, I wore it, whatever, but I need to know what else

09:09:14   6   you have.

09:09:18   7                MR. LOBBIN:    And there are website images that

09:09:21   8   were produced that have the date on it.

09:09:23   9                THE COURT:    But just so I'm clear with what I

09:09:27 10    have heard, is it true that you have pictures that were

09:09:31 11    taken off the website currently, then you have from the

09:09:33 12    internet archives a file name, but no picture from something

09:09:39 13    that happened back in the appropriate time?

09:09:42 14                 MR. LOBBIN:    Correct.

09:09:43 15                 THE COURT:    And then you expect someone to say

09:09:45 16    well, the file name here is the file name here, ergo, even

09:09:50 17    though I don't have a picture from 2005, the shoe must be

09:09:55 18    the same picture, that's what you're going to do and you're

09:09:58 19    going to do that through Mr. Pichler?

09:10:00 20                 MR. LOBBIN:    No.   That's a request for judicial

09:10:04 21    notice.

09:10:05 22                 THE COURT:    You haven't made a request for

09:10:07 23    judicial notice.

09:10:08 24                 MR. LOBBIN:    Well, I will.

09:10:09 25                 THE COURT:    And I'm not sure that that -- I'm
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 32 of 67 PageID #: 2743
                                                                              32


09:10:13   1   supposed to say I can tell that this witness -- this file

09:10:17   2   name -- I don't know enough about file names to know whether

09:10:20   3   or not you can have different images.

09:10:22   4                MR. LOBBIN:    Understood.

09:10:24   5                THE COURT:    So don't count on me giving you

09:10:27   6   judicial notice.

09:10:28   7                MR. LOBBIN:    I understand.

09:10:29   8                THE COURT:    So I'm still not sure I understand

09:10:32   9   how you're going to get some of this in.

09:10:36 10                 MR. LOBBIN:    So he will testify at length and if

09:10:40 11    this Court says that's not sufficient for corroboration of a

09:10:43 12    date --

09:10:44 13                 THE COURT:    He's not going to testify about it

09:10:46 14    at all unless you can tell me how you're actually going to

09:10:50 15    corroborate it correctly, otherwise that's prejudicial to

09:10:53 16    put before the jury and then say forget about that, I need

09:10:56 17    to understand and maybe you have to go back and tell me

09:10:58 18    specifically, look at the case law on corroboration of dates

09:11:02 19    of prior art and tell me how you're going to corroborate it.

09:11:05 20    I understand if you say I'm going to show it to other

09:11:09 21    people, I just want to know what's going to happen if those

09:11:12 22    people, and you can sort of mock it, but the jury could

09:11:16 23    believe that someone sitting on a stand looking at a shoe

09:11:20 24    might not know the specific date it was available.

09:11:23 25                 So if the person doesn't know, I just need to
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 33 of 67 PageID #: 2744
                                                                              33


09:11:26   1   understand what your corroboration is going to be, or if at

09:11:32   2   that point I can say you don't have corroboration and we're

09:11:36   3   not going to put this in.

09:11:37   4                MR. LOBBIN:    So Mr. Pichler's testimony is going

09:11:39   5   to be offered for many reasons in addition to prior art and

09:11:43   6   corroboration of a date.     So I'm not sure how we separate

09:11:47   7   the two.

09:11:48   8                THE COURT:    We're going to --

09:11:50   9                MR. LOBBIN:    Certainly his development of the

09:11:52 10    product, the experience with what lead to the accused

09:11:55 11    infringing products is going to be part of his testimony for

09:11:59 12    the jury, who I am, what I did, what I looked at, what I

09:12:03 13    found, what I bought, what I wore, so that testimony is

09:12:08 14    going to be offered for purposes of our general defense to

09:12:13 15    the case.

09:12:13 16                 Now, some of that testimony will also go to what

09:12:18 17    is prior art based on what he did with what before the

09:12:22 18    critical date.   So I'm not sure that if he gives that

09:12:32 19    testimony we're going to be able -- well, you can tell me.

09:12:36 20    We're going to be able to say no, you can talk about what

09:12:39 21    you did in 2009, but you can't talk about specifically what

09:12:44 22    shoes you looked at and bought and handled because we don't

09:12:47 23    have a sales receipt even though that testimony is offered

09:12:52 24    for many other purposes.

09:12:54 25                 THE COURT:    Right.   But if we have an
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 34 of 67 PageID #: 2745
                                                                              34


09:12:56   1   instruction to the jury that says is it anticipated, we

09:13:01   2   can't just say by Tieks generally, you have to tell them

09:13:04   3   what they're looking at.     Okay?    And any images that you're

09:13:08   4   going to suggest were anticipatory, you need to have

09:13:13   5   corroboration.

09:13:14   6                He can say yeah, I bought a shoe in 2005, but

09:13:17   7   that doesn't mean you're going to be able to rely on that as

09:13:21   8   prior art to invalidate their claims if you can't

09:13:25   9   corroborate the date, that's just part of his story that I

09:13:28 10    bought this shoe around that time.

09:13:30 11                 MR. LOBBIN:    Sure.

09:13:31 12                 THE COURT:    So I guess what I need to know is if

09:13:35 13    we assume that I'm going to allow you to rely on things that

09:13:40 14    were fairly disclosed, and that includes the 24 files that

09:13:44 15    were included in the invalidity contentions and the three

09:13:49 16    patents for obvious that combine with those for obviousness,

09:13:54 17    I need you to tell me how for each of the patents, I assume,

09:13:59 18    the patents are not an issue with respect to corroboration;

09:14:04 19    is that right?

09:14:05 20                 MR. HSU-HOFFMAN:      No, Your Honor, no issue with

09:14:07 21    the patents, Your Honor.

09:14:07 22                 THE COURT:    Okay.     Is it all 24 of the files

09:14:10 23    that you have questions about?

09:14:13 24                 MR. HSU-HOFFMAN:      Yes, Your Honor.

09:14:14 25                 THE COURT:    So I guess I would like to know for
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 35 of 67 PageID #: 2746
                                                                              35


09:14:16   1   the 24 files how you're going to plan to corroborate and if

09:14:19   2   you are planning to use shoes, actual shoes, as prior art,

09:14:27   3   and those are fairly within what you're relying on in the

09:14:31   4   invalidity contentions, then I guess I need to know how you

09:14:37   5   are planning to corroborate those as well so I can rule on

09:14:42   6   this motion.

09:14:43   7                  MR. LOBBIN:   So our contention is at the very

09:14:45   8   least the prior art disclosed in the preliminary injunction

09:14:49   9   opposition as well as the invalidity contentions are --

09:14:52 10                   THE COURT:    No.

09:14:53 11                   MR. LOBBIN:   Okay.

09:14:54 12                   THE COURT:    You did not even bother to put a

09:14:56 13    single line in there that says oh, and we're relying on all

09:15:00 14    the stuff that we included in the TRO.       So I think it's fair

09:15:04 15    and there are cases that plaintiff cited and you didn't cite

09:15:08 16    any in response to say that they could reasonably have

09:15:13 17    though you decided to drop that and rely on new art.          I

09:15:17 18    think we're going to go with what you fairly disclosed in

09:15:20 19    the invalidity contentions.

09:15:22 20                   MR. LOBBIN:   Okay.   I think it was a scrivener's

09:15:27 21    error.   I don't think that's fair, particularly when they

09:15:30 22    deposed our client and asked all this stuff in the context

09:15:32 23    of prior art after the invalidity contention.         They deposed

09:15:38 24    him on the invalidity contentions as well as preliminary

09:15:43 25    injunction --
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 36 of 67 PageID #: 2747
                                                                              36


09:15:43   1                 THE COURT:    Did you supplement?

09:15:44   2                 MR. LOBBIN:   We did not.    They put us out of

09:15:46   3   business.   This is a shoestring defense, Your Honor, and I

09:15:49   4   apologize, but they put us out of business with this

09:15:53   5   litigation.   He's not even making any sales or any money in

09:15:56   6   the last year.   We can barely -- if Your Honor continued

09:16:00   7   this case, we would just fold up tent.       This is -- I'm not

09:16:03   8   getting paid.    This is a labor of truth and love.       And I'm

09:16:08   9   sorry, that needs to be said.

09:16:12 10                  So yes, you're right, technically you're right,

09:16:15 11    my associate did not reference the preliminary injunction

09:16:18 12    papers in this contention.     And he will hear about it.       Is

09:16:20 13    it fair that they knew about the preliminary injunction

09:16:23 14    papers and knew that that was prior art that they were going

09:16:26 15    to rely, yes, it is.    If you put them on the stand and have

09:16:29 16    them raise their hand, they would admit that.         They're big

09:16:32 17    boys.   They have done litigation before, we have all have.

09:16:35 18                  This is not a case where scrivener's errors

09:16:39 19    should go to their benefit and to our detriment.         We have a

09:16:42 20    case to present.    There are millions of ballet flats since

09:16:45 21    the 1950's and I am going to ask witnesses what they are,

09:16:50 22    they are going to know, they are going to know when they

09:16:51 23    were, and the jury is entitled to know this is a crowded art

09:16:54 24    if there is any inventions here at all.        And that's how I'm

09:16:57 25    going to corroborate what we have in our contentions.          I'm
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 37 of 67 PageID #: 2748
                                                                              37


09:17:01   1   going to show them an image, I'm not going to show them the

09:17:04   2   internet file with a URL site and ask any witness to talk

09:17:09   3   about the URL.   I'm going to show them a picture of an image

09:17:14   4   and say what is this?     How do you know?     When did you know

09:17:16   5   it?   Oh, really, before the critical date?       That's what the

09:17:19   6   other witness said, and that's what the other witness said,

09:17:22   7   that's what the other witness said.        Great, that was around

09:17:25   8   and these forty-seven other shoes were around.          And gosh,

09:17:28   9   now we have a patent on this.      Okay.   This looks a lot like

09:17:32 10    that and a lot like that and a lot like that and a lot like

09:17:36 11    that.   Ladies and gentlemen of the jury, what invention do

09:17:37 12    we have, if we have any invention at all --

09:17:39 13                 THE COURT:    Okay.   Okay.    I get it.    I get it.

09:17:42 14    And it's unfortunate that this case has taken such an

09:17:47 15    economic toll.   But nevertheless, it hasn't settled, the

09:17:53 16    case is going forward, and I cannot let things go before the

09:17:58 17    jury that shouldn't be before a jury.       And I get the feeling

09:18:02 18    that you just want to sort of make it up now at the end of

09:18:05 19    the case because it wasn't put forward before.          And when you

09:18:09 20    say I'm going to show a picture and it's not a dated

09:18:12 21    picture, we're not talking about printed publications here

09:18:16 22    that have a date on them and everybody understands, you want

09:18:18 23    to show this that there is no date on, and have someone say

09:18:23 24    oh, looks 2007 to me.     That's where I have a problem because

09:18:28 25    I have a problem with you putting that before the jury if
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 38 of 67 PageID #: 2749
                                                                              38


09:18:32   1   it's not appropriately corroborated.       And if the

09:18:35   2   corroboration you're telling me is their witnesses plus

09:18:39   3   Mr. Pichler, I'll ask their position on that, but not -- but

09:18:47   4   it will not be Mr. Pichler alone that establishes that as

09:18:51   5   prior art, because the case law is clear that a single

09:18:53   6   witness cannot corroborate it.

09:18:56   7                MR. LOBBIN:    Well, that's what we're going to

09:18:59   8   do.

09:18:59   9                THE COURT:    No, you're not going to do it if I

09:19:01 10    don't let you do it.

09:19:03 11                 MR. LOBBIN:    Okay.   It's not going to be a

09:19:05 12    single witness.

09:19:06 13                 THE COURT:    And so I just want to understand, if

09:19:09 14    you have other people who say I don't know the date, then if

09:19:15 15    you want me to still allow that in as prior art, you're

09:19:20 16    going to have to come up with some other corroboration.

09:19:26 17                 MR. LOBBIN:    Understood.

09:19:27 18                 THE COURT:    Okay.    Now one issue that Mr. Lobbin

09:19:33 19    raised with respect to the preliminary -- you can sit down.

09:19:38 20    I would like to talk to plaintiff.

09:19:40 21                 MR. LOBBIN:    Thank you.

09:19:40 22                 THE COURT:    One issue that Mr. Lobbin raised

09:19:45 23    with respect to the TRO stuff, I understand we're still

09:19:49 24    going to have the corroboration issue, but why is it not

09:19:53 25    fair if you guys really did ask Mr. Pichler about that after
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 39 of 67 PageID #: 2750
                                                                              39


09:19:56   1   the invalidity contention, why not suggest that you kind of

09:20:00   2   knew that it was in the case?

09:20:02   3                MR. HSU-HOFFMAN:     Because when we asked

09:20:03   4   Mr. Pichler about the Camper shoe, we asked him where did

09:20:07   5   you -- when did you first acquire these shoes.         He said the

09:20:10   6   summer of 2015 at the store called Humanic, H-U-M-A-N-I-C,

09:20:18   7   like in China, Humanic, and I know exactly where it was, at

09:20:23   8   the Europark Shopping Center in Salzburg, Austria.

09:20:27   9                It's well after the patents were filed.         It's

09:20:30 10    not in the U.S.    That Camper shoe seemed to have gone --

09:20:34 11    seemed to be out of the case at that point after that

09:20:39 12    question.

09:20:39 13                 So that's why we filed the motion in limine

09:20:43 14    because it wasn't based on their -- based on things that

09:20:49 15    they indicated to us, we weren't sure that they weren't

09:20:52 16    going to try to go there and suggest to the jury that things

09:20:55 17    they found on the web and what they were looking at with the

09:20:59 18    Camper shoe is a history of Camper shoes.

09:21:01 19                 THE COURT:    Is that the only TRO art that you

09:21:04 20    asked about during the deposition?

09:21:08 21                 MR. HSU-HOFFMAN:     There were -- I believe there

09:21:13 22    were some other shoes, that was the main focus of the

09:21:16 23    deposition because that's the shoe that he came forward

09:21:18 24    with.   He actually appeared at the deposition with that

09:21:22 25    shoe.   But that was the focus of that one.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 40 of 67 PageID #: 2751
                                                                              40


09:21:26   1                The stuff in the TRO, like I said, was based on

09:21:29   2   stuff that they found on the internet, and that coupled with

09:21:32   3   the fact that he testified he first became interested in

09:21:36   4   ballet flats in 2015 confirmed to us that there wasn't

09:21:40   5   percipient knowledge of earlier ballet flat shoes that

09:21:45   6   Mr. Pichler had.

09:21:48   7                MR. LYONS:    Your Honor, just to amplify that

09:21:50   8   point because I took that particular deposition.         We relied

09:21:53   9   very heavily on their disclosure of invalidity.         Mr. Pichler

09:21:57 10    referred to a lot of different things.       He brought up the

09:22:00 11    Camper shoes, so we followed up, we confirmed it wasn't

09:22:03 12    prior art.   He had never seen it in the prior art.         He had

09:22:06 13    never seen any shoe in the prior art because he was not

09:22:08 14    interested in ballet flats until 2015.

09:22:11 15                 We did not met methodically through their

09:22:15 16    disclosures from a year later.      We focused on the

09:22:18 17    contentions they were making in this case.        And I can tell

09:22:21 18    you with great confidence if they told us this is what we're

09:22:26 19    focusing on, we would have put our time and energy into

09:22:30 20    discovery on that, not just with Mr. Pichler, but our own

09:22:34 21    fact investigation about that shoe.       We focused our case

09:22:37 22    around those contentions.     Everybody does.

09:22:43 23                 THE COURT:    Okay.   Mr. Lobbin, is Mr. Pichler

09:22:53 24    planning to say something different about the Camper shoe

09:22:56 25    than the 2015 date he gave at his deposition?
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 41 of 67 PageID #: 2752
                                                                              41


09:23:01   1                 MR. LOBBIN:   If I could confer.

09:23:06   2                 THE COURT:    Sure.

09:23:23   3                 (Discussion off the record.)

09:25:10   4                 MR. LOBBIN:   So look, I understand their

09:25:18   5   argument, he bought it -- he may have bought it after the

09:25:22   6   critical date, okay, so that's -- his purchase of it is not

09:25:26   7   prior art.    And they went into that at his deposition.        And

09:25:30   8   they're relying on that to prove that the shoe, the actual

09:25:34   9   shoe is not prior art, was not in the public domain as of

09:25:38 10    the critical date, which is not true.       And Mr. Pichler is

09:25:42 11    going to testify about not only his purchase, but his

09:25:46 12    knowledge of the shoe, his research into the shoe, some of

09:25:49 13    which, you know, may have some evidentiary issues.          Their

09:25:53 14    witness has been in this business since before these patents

09:25:57 15    were filed.   They know about the shoe as well as various

09:26:00 16    other prior art shoes.

09:26:01 17                  And we have been through this discussion.        So I

09:26:03 18    plan to ask their witness about.      I plan to ask Mr. Pichler

09:26:07 19    what he did, when, what he has, has the shoe, show the shoe.

09:26:12 20    I didn't go to Mallorca and take a deposition of Camper and

09:26:18 21    provide their testimony through deposition to validate.

09:26:22 22                  THE COURT:    We don't need to be silly here.         You

09:26:24 23    didn't need to go to Mallorca to do that.        You could have

09:26:28 24    done that in a number of ways including by asking them

09:26:31 25    questions, interrogatories, or even taking a single
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 42 of 67 PageID #: 2753
                                                                              42


09:26:34   1   deposition of them on the issue.      I understand what you're

09:26:39   2   planning to do.

09:26:39   3                 Let me just ask you, do you agree that if your

09:26:46   4   witnesses were to recognize a particular shoe as being from

09:26:52   5   a particular time period that that would be sufficient

09:26:55   6   corroboration in addition to whatever Mr. Pichler says?

09:27:09   7                 MR. HSU-HOFFMAN:     I think, Your Honor, I think

09:27:11   8   if it's coupled with some documentary evidence and our

09:27:15   9   witnesses recognize both the shoe and the time period, I

09:27:21 10    don't think -- we don't have an objection.

09:27:22 11                  THE COURT:   What do you mean by documentary

09:27:24 12    evidence?    You know what the documents are now.       Are you

09:27:28 13    just telling me that and knowing that there is nothing that

09:27:30 14    you accept, or is there something that they could show you?

09:27:34 15                  MR. HSU-HOFFMAN:     I think, for example, if there

09:27:37 16    is an article that references the shoe.

09:27:38 17                  THE COURT:   Have any of those been produced that

09:27:40 18    you're aware of that they're relying on?

09:27:43 19                  MR. HSU-HOFFMAN:     There are some articles that

09:27:45 20    reference particular shoes, but I think that coupled with

09:27:49 21    the witnesses' testimony that they recognize that shoe would

09:27:53 22    have some firsthand knowledge of that being sold or

09:27:56 23    available in the prior time period, we don't have an

09:28:00 24    objection.

09:28:00 25                  THE COURT:   Okay.   Well, I will issue an order
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 43 of 67 PageID #: 2754
                                                                              43


09:28:09   1   on this next while on the motion in limine number two, but I

09:28:14   2   think that brings us to motion in limine number one, which

09:28:18   3   is the testimony of Mr. Pichler and his wife.         And when I

09:28:22   4   looked at the proposed jury instructions, documents that he

09:28:30   5   made it did not appear that Mr. Pichler's wife was a

09:28:34   6   witness.   Is that issue done now?

09:28:38   7                MR. LOBBIN:    I believe they listed -- I'm not

09:28:43   8   sure, maybe it didn't.     She's not listed on our witness list

09:28:48   9   and she's not a witness.

09:28:50 10                 MR. LYONS:    If she's not a witness, then she's

09:28:53 11    not an issue, Your Honor.     We had a concern if she was, but

09:28:56 12    if she's not, then --

09:28:59 13                 THE COURT:    This is plaintiff's position, so

09:29:01 14    I'll hear from plaintiff first on it.

09:29:08 15                 MR. LYONS:    So for this limine motion, Your

09:29:11 16    Honor, this is my Mike Lyons for plaintiff, the concern is

09:29:16 17    we don't have an expert report from Mr. Pichler, and our

09:29:22 18    only concern was just based on some of the comments we've

09:29:25 19    heard from counsel, it became clear to us that he may be

09:29:30 20    intending to give expert testimony on questions of patent

09:29:36 21    validity, patent infringement, trade dress infringement and

09:29:40 22    we didn't think that would be appropriate coming from a fact

09:29:43 23    witness.   We do have expert witnesses who are going to

09:29:48 24    testify.   They're experienced in this industry, in the

09:29:52 25    fashion marketing industry.      They have got their own design
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 44 of 67 PageID #: 2755
                                                                              44


09:29:56   1   patents.   They have got design experience.       And they're well

09:29:59   2   qualified to provide expert opinion testimony.

09:30:04   3                 Obviously Mr. Pichler can testify about his

09:30:07   4   percipient experiences, but I don't think that extends to

09:30:11   5   and should include opinions on whether the patents are valid

09:30:14   6   or over prior art, whether it qualifies for trade dress,

09:30:21   7   whether it's invalid.      He has counsel, they're going to be

09:30:23   8   able to make arguments in light of the evidence that's

09:30:26   9   submitted.    We just don't think it should come from a lay

09:30:30 10    witness and it shouldn't come from a lay witness who didn't

09:30:33 11    offer any expert report at all in this matter.

09:30:35 12                  THE COURT:    Is there an allegation of

09:30:37 13    willfulness in this case?

09:30:38 14                  MR. LYONS:    There is.

09:30:39 15                  THE COURT:    So Mr. Pichler should be able to get

09:30:42 16    up there and defend himself on willfulness, right, and say,

09:30:47 17    you know, I didn't think that we were using that patent

09:30:50 18    because of X, Y and Z.     Do you have a problem with that?

09:30:55 19                  MR. LYONS:    Well, I think he can point out what

09:30:58 20    he believes are differences.      He received a cease and desist

09:31:02 21    letter.    He responded to that letter.     He made certain

09:31:05 22    promises about things that he would do that he didn't follow

09:31:08 23    through on.   You know, we would expect him to testify about

09:31:12 24    that.   I think that's different from testifying that this is

09:31:18 25    an invalid patent and here is why, and I'm an expert and let
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 45 of 67 PageID #: 2756
                                                                              45


09:31:22   1   me tell you about the ordinary observer test and how one

09:31:27   2   exercises that.    So I think there is some line drawing here.

09:31:32   3                He obviously should be given an opportunity to

09:31:34   4   get on the stand and talk about what he thought about as a

09:31:38   5   percipient witness when he was confronted with the evidence

09:31:42   6   of this infringement, but we don't think he should present

09:31:45   7   that as an expert testimony.

09:31:46   8                THE COURT:    And what about, I understand that

09:31:50   9   there is a dispute as to when his relevant knowledge began,

09:31:55 10    2015, 2008, whatever, there is a dispute between you all.

09:32:08 11    Are you saying that he shouldn't be able -- let's assume his

09:32:14 12    knowledge goes back and you can cross-examine him on when

09:32:18 13    his knowledge actually began, but let's say he wanted to

09:32:22 14    testify on what he knew back in 2008, are you okay with that

09:32:25 15    if we're not talking about him calling it -- him opining

09:32:31 16    that something is prior art or him opining on the ultimate

09:32:37 17    issue of validity or something like that?

09:32:40 18                 MR. LYONS:    If he testifies about what he

09:32:42 19    personally knew in 2008 as a percipient witness, we'll

09:32:46 20    certainly impeach him.     He testified very clearly at his

09:32:50 21    deposition that he began looking at ballet flats in 2015, so

09:32:54 22    he's not going to have detailed personal knowledge going

09:32:59 23    back.   What he knows about 2018 is about research he did on

09:33:03 24    the internet and that gets into a lot of topics we just

09:33:07 25    discussed earlier about uncorroborated prior art.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 46 of 67 PageID #: 2757
                                                                              46


09:33:11   1                Some of our concerns are him talking about well,

09:33:14   2   in 2015, I learned the following about what was going on in

09:33:18   3   2008 based on trolling around on the internet and finding a

09:33:23   4   picture or two or buying a shoe in 2015 and saying I'm sure

09:33:27   5   it's been around for a while.      That's where our concern is.

09:33:31   6   But his actual experiences in 2018 as a percipient witness,

09:33:35   7   I believe he's entitled to testify about that, we're also

09:33:39   8   entitled to cross-examine him on that, but I think that's

09:33:42   9   all fair game.

09:33:43 10                 THE COURT:    Mr. Lobbin.

09:33:46 11                 MR. LOBBIN:    Thank you, Your Honor.

09:33:46 12                 THE COURT:    What is it that Mr. Pichler is going

09:33:49 13    to say?   I agree that he should be able to talk about his

09:33:52 14    own experience, but if you're going to get into ultimate

09:33:59 15    issues, that means you expect him to opine the patents are

09:34:04 16    invalid, or just to talk about his experience with shoes

09:34:09 17    prior to the critical date.

09:34:12 18                 MR. LOBBIN:    Yes, Your Honor, that's exactly

09:34:15 19    what he will do.

09:34:17 20                 THE COURT:    I said or, so you got to tell me

09:34:19 21    which of the or.

09:34:20 22                 MR. LOBBIN:    What you said, the latter.

09:34:23 23                 THE COURT:    Okay.

09:34:23 24                 MR. LOBBIN:    So these issues obviously are legal

09:34:26 25    issues.   Patent infringement as you know, Your Honor, lots
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 47 of 67 PageID #: 2758
                                                                              47


09:34:29   1   of experts, lots of stuff.     He's an entrepreneur.      Our

09:34:35   2   budget didn't allow for experts.      We don't need experts.

09:34:38   3   We're going to be asking a jury to determine what would an

09:34:44   4   ordinary observer see as substantially similar.         What would

09:34:48   5   likely -- what would be likely to confuse on trade dress.

09:34:53   6   We're asking the jury --

09:34:55   7                THE COURT:    You're not going to ask Mr. Pichler

09:34:58   8   that, would someone be likely confused; right?

09:35:00   9                MR. LOBBIN:    No.

09:35:01 10                 THE COURT:    And you're not going to ask him is

09:35:03 11    it infringed, you might ask him his perceptions of

09:35:07 12    differences between the shoes.

09:35:08 13                 MR. LOBBIN:    That's exactly right.      That's

09:35:11 14    exactly right.   The underlying fact that go into such a

09:35:16 15    determination from the perspective of an ordinary observer

09:35:21 16    which the jury is going to be asked to do.

09:35:23 17                 THE COURT:    He's not going to be asked what the

09:35:25 18    ordinary observer test is?

09:35:28 19                 MR. LOBBIN:    No.   He doesn't know anything about

09:35:30 20    that.   That's my job.    And so as we put in our response to

09:35:32 21    the motion in limine, this is not a pharmaceutical case

09:35:35 22    where you need expert to battle the experts on infringement

09:35:39 23    and on validity.    This is a case where we're talking about

09:35:42 24    shoes, we're talking about asserted trade dress, and the

09:35:46 25    jury is perfectly capable to judge what the witness says
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 48 of 67 PageID #: 2759
                                                                              48


09:35:50   1   about a product, what are the differences, what do you see,

09:35:53   2   differences between this and this.       The jury can agree,

09:35:56   3   disagree, make their own determination.        They're going to be

09:35:59   4   asked to do that anyway.

09:36:01   5                  THE COURT:    So I guess my question is in your

09:36:03   6   papers you said this isn't expert testimony under 702, it's

09:36:09   7   lay opinion under 701.       But what you're describing to me

09:36:13   8   here is fact testimony.      What is it that you expect to do

09:36:18   9   that's lay testimony because everything that you have just

09:36:21 10    said seems to be pretty much his experience and fact based?

09:36:26 11                   MR. LOBBIN:    Well, we could argue about whether

09:36:29 12    it's a fact or an opinion for a witness to say I see

09:36:33 13    similarities between this and that, I see differences

09:36:36 14    between this and that, have a jury observe them,

09:36:39 15    credibility.    So I would say that's an opinion, the

09:36:42 16    differences between this and that, it's not a fact.          Was the

09:36:47 17    light red, was the light green, that's a fact.

09:36:50 18                   So a lay opinion, the rules of evidence

09:36:52 19    obviously allow for opinions that are based on the witness's

09:36:58 20    perception, based on the background and understanding.          He

09:37:01 21    is an ordinary observer just like every juror.         So the

09:37:07 22    jury's ultimate determination is going to be an opinion.

09:37:11 23    Infringement, that's an opinion.

09:37:11 24                   THE COURT:    I just want to make sure Mr. Pichler

09:37:14 25    is not going to be giving an opinion on infringement.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 49 of 67 PageID #: 2760
                                                                              49


09:37:16   1                MR. LOBBIN:    No, he's not going to say -- that

09:37:20   2   would be foolish for me to say, Mr. Pichler, you have

09:37:22   3   learned about infringement in this case and you know the

09:37:24   4   case law, you know, he's not qualified to do that.          He is

09:37:29   5   qualified to say this is a shoe with these features, this is

09:37:32   6   a shoe with these features.      Okay?   And look at all the

09:37:36   7   other shoes with similar features.       So that's what he's

09:37:44   8   going to testify, just the facts and lay opinions, not

09:37:47   9   expert opinions.

09:37:48 10                 And one point of clarification.       I'm looking at

09:37:51 11    pretrial order Exhibit 7, our witness list, we do have oddly

09:37:55 12    on it Geraldo, who is Mr. Pichler's wife, as a witness.

09:38:01 13                 THE COURT:    She is on that.     She was not on the

09:38:03 14    witness list that was submitted with the preliminary jury

09:38:06 15    instructions and the jury instructions, so I don't know if

09:38:08 16    you're planning to call her or not, but if you are, we need

09:38:12 17    to discuss it.   If you're not, then we don't.

09:38:14 18                 MR. LOBBIN:    The legal argument I just gave is

09:38:16 19    the same for her.

09:38:17 20                 THE COURT:    But it's not the same for disclosure

09:38:20 21    because they asked for her deposition and you said no.

09:38:22 22                 MR. LOBBIN:    Oh, oh, oh, okay.     I understand the

09:38:25 23    issue.   I wasn't clear.    So she's on our witness list.       She

09:38:29 24    did not get deposed because of scheduling issues.         I think

09:38:35 25    their contention is that we somehow frustrated their ability
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 50 of 67 PageID #: 2761
                                                                              50


09:38:38   1   to get her deposition.

09:38:39   2                 THE COURT:    You said she has no relevance, knows

09:38:42   3   nothing about the issues and she doesn't work for the

09:38:44   4   company.    That's what was said at least in the motion in

09:38:48   5   limine.

09:38:50   6                 MR. LOBBIN:   I don't remember saying that.       Was

09:38:53   7   that on the phone?    She's not part of the company, so that's

09:39:11   8   true.

09:39:22   9                 THE COURT:    Okay.   This is what I have.     In a

09:39:24 10    November 27th e-mail, counsel for defendants reiterated

09:39:29 11    their refusal to produce Ms. Geraldo for a deposition

09:39:34 12    claiming that, "Ms. Geraldo is not even an employee and

09:39:37 13    certainly she is not an officer or director of SM USA, nor

09:39:42 14    was she ever 'a managing agent.'      She manages nothing

09:39:48 15    related to the business and has only done work for the

09:39:51 16    business on rare occasions as the wife of the principal,

09:39:55 17    nothing more.   Her real job is being a wife and mother and

09:39:58 18    raising her young children."

09:40:00 19                  So given that, how am I supposed to say they had

09:40:04 20    fair notice after they asked for her deposition and they

09:40:07 21    were told nope, she doesn't have anything relevant, that you

09:40:11 22    should be able to bring her in?

09:40:13 23                  MR. LOBBIN:   What you just read does not say, I

09:40:16 24    never deposed her, so I don't know what she may know that's

09:40:20 25    relevant.   All I'm telling them is that she doesn't work for
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 51 of 67 PageID #: 2762
                                                                              51


09:40:24   1   the company.    I choose my words carefully.      I'm not tending

09:40:28   2   to mislead.    And we had offered them dates for a deposition.

09:40:32   3   We offered them a date.      They said no, that doesn't work for

09:40:35   4   us.   We went back and forth.

09:40:37   5                  This is a man who moved from San Diego, he and

09:40:41   6   Rianna moved from San Diego to Miami to Columbia, to

09:40:50   7   Columbia the country, to have the children in school.

09:40:51   8   They're back and forth here and there.       We nailed down dates

09:40:54   9   for her deposition.    And they said no, we're not going to do

09:40:56 10    that.   It has to be this date.     She was on a plane.

09:40:59 11    Literally I was back and forth 72 times trying to figure out

09:41:03 12    what date would work.       I think we considered a Saturday.

09:41:06 13    Ultimately she flew to Columbia to be with her children.

09:41:10 14                   They came to Miami to depose Mr. Pichler, and

09:41:14 15    they said -- I said look, she's not part of the company.

09:41:16 16    She's his wife.    She certainly knows about, you know, what

09:41:21 17    he did, and what he's been doing, and she knows -- she's on

09:41:27 18    his website, her picture, the shoes.       So it's not for me to

09:41:32 19    tell them how strenuously they may want to insist on getting

09:41:38 20    her deposition.    We offered them her deposition.

09:41:45 21                   MR. LYONS:    So, Your Honor, Ms. Draun was not on

09:41:49 22    their initial disclosure list as anyone with relevant

09:41:53 23    evidence and what Your Honor read was a direct quote from an

09:41:57 24    e-mail to us from Mr. Lobbin that we received when we were

09:42:01 25    trying to schedule her deposition.       And I'll add to that, we
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 52 of 67 PageID #: 2763
                                                                              52


09:42:06   1   were told she is gone.     She's left the country for the

09:42:09   2   entire month of December, which was the last month of

09:42:14   3   discovery.    And, you know, that emphatic discussion that she

09:42:20   4   basically knows nothing and implying that we're sort of

09:42:23   5   harassing his wife who has nothing to do with the case, we

09:42:27   6   obviously dropped it believing she had nothing to do with

09:42:30   7   the case at that point so we didn't pursue it, so we were

09:42:34   8   very surprised to suddenly see that she would be testifying

09:42:38   9   at trial, we haven't deposed her and we think that would be

09:42:41 10    an unfair surprise.

09:42:42 11                  I did have one comment --

09:42:44 12                  THE COURT:   Did they give you a date for her

09:42:46 13    deposition that you said no?

09:42:48 14                  MR. LYONS:   They gave us a date.      The sequence

09:42:52 15    was this.    There was a date.    We said we couldn't do that

09:42:55 16    date, can we schedule another.      He said no.    Within I think

09:42:59 17    forty-eight hours we came back and we said, fine, we'll do

09:43:03 18    your date.    And that's when we got the message, she's out of

09:43:06 19    the country now.    Too late.    She's on a plane to Columbia.

09:43:10 20    She's gone.   And we were told the entire month of December,

09:43:15 21    it's Christmas in Columbia, so she can't come back.

09:43:19 22                  And just to add insult to injury on all this,

09:43:22 23    after we finally gave up on her deposition, she attended --

09:43:27 24    she showed up with Mr. Pichler at his deposition, and so she

09:43:31 25    hadn't left the country.     That was just something they told
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 53 of 67 PageID #: 2764
                                                                              53


09:43:35   1   us.   It was all just remarkable.     But at that point I had

09:43:38   2   already -- you know, I had a flight out that evening and

09:43:42   3   there was no way to get her deposition done at that point.

09:43:45   4                  THE COURT:    And your position if I were to ask

09:43:48   5   that they should be deposed before trial?

09:43:50   6                  MR. LYONS:    Well, certainly we think the

09:43:52   7   appropriate resolution is that she not testify.         I mean, if

09:43:56   8   she doesn't have relevant evidence, she simply is just being

09:44:00   9   put on the stand essentially to garner sympathy.         That seems

09:44:05 10    to be what they want to use her for.       We don't think that's

09:44:08 11    appropriate.    If Your Honor is inclined to let her testify,

09:44:12 12    yes, we would ask that she be deposed before she takes the

09:44:15 13    stand.

09:44:16 14                   THE COURT:    Mr. Lobbin, what is your position on

09:44:19 15    that?

09:44:19 16                   MR. LOBBIN:    Mr. Pichler is tickling my ear to

09:44:23 17    put it lightly to say just a few short words if Your Honor

09:44:26 18    will allow about this subject.

09:44:29 19                   THE COURT:    Sure.

09:44:32 20                   MR. LOBBIN:    Please stand.

09:44:33 21                   MR. PICHLER:   Your Honor, my wife, she was part

09:44:37 22    of the business from beginning on.       She had helped me.     She

09:44:40 23    was part of me looking for a store.       She was the person that

09:44:43 24    tried the shoes.    She's gone with me through the entire

09:44:49 25    journey.   She's frequently involved in every detail of it.
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 54 of 67 PageID #: 2765
                                                                              54


09:44:52   1   She doesn't work for the company.       I don't work for the

09:44:53   2   company.   The company got incorporated.       We manage it as

09:44:57   3   owners, not employees.     There is nobody on the payroll

09:45:00   4   because there was no money.

09:45:00   5                Her native language is Spanish.       She speaks very

09:45:03   6   good English.   She felt uncomfortable.      She said I have no

09:45:07   7   problem with the deposition, you go first.        I said

09:45:10   8   absolutely, no problem.     We offered the date and we were in

09:45:14   9   San Diego from January to summer and from summer to fall we

09:45:17 10    were in Miami, all the time available.       Only before

09:45:20 11    Christmas we had to go to Columbia to see our kids.          They

09:45:24 12    were the entire year there.

09:45:24 13                 They scheduled the deposition a week before we

09:45:28 14    had to leave.   It was not enough.      They could have deposed

09:45:31 15    her the entire year if they wanted to.       And then when we

09:45:35 16    offered the dates, she literally had to fly leaving.          When

09:45:40 17    my deposition was scheduled, I asked, can you please change

09:45:43 18    the flight and go with me, and she said I will change the

09:45:47 19    flight but I have to go back because my sister is taking

09:45:50 20    care of the kids.    She came with me.     And had they given her

09:45:54 21    the dates after that, she would have done it.         They were

09:45:56 22    very inflexible to changing the dates, that's why she

09:46:00 23    couldn't, not because she didn't want to, she wanted to.

09:46:03 24                 THE COURT:    We do have disclosure rules in this

09:46:05 25    Court.   She was not listed on the disclosure.        I don't think
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 55 of 67 PageID #: 2766
                                                                              55


09:46:08   1   there was a dispute about that.      But my question was what

09:46:12   2   was your position on whether she should be deposed now

09:46:15   3   before trial?

09:46:16   4                MR. LOBBIN:    Well, I think that they can depose

09:46:24   5   her, certainly.    She's in Miami?

09:46:30   6                MR. PICHLER:    Yes.

09:46:30   7                MR. LOBBIN:    They can depose her next week.

09:46:37   8                THE COURT:    Okay.    I'll think about that.      And

09:46:42   9   your position is she's going to testify on what?

09:46:46 10                 MR. LOBBIN:    She's going to testify about the

09:46:54 11    shoes, the Massini shoes, what they do, how they -- what the

09:47:01 12    aspect of the design are, how they feel, what the purpose of

09:47:04 13    them is.   This is an orthotic shoe, much different purpose

09:47:09 14    than their shoes, so there are distinctions in form,

09:47:13 15    function, everything about these shoes.        They're not a copy

09:47:17 16    as they're alleged.    They're not even in the same market,

09:47:21 17    really, submarket, so she's going to testify as, you know,

09:47:25 18    as the wife of the owner, someone who wears the shoes,

09:47:30 19    somebody who has helped in the advertising of the shoes, to

09:47:35 20    help inform the jury about what these shoes are all about.

09:47:40 21                 THE COURT:    Okay.    I'll think about that and

09:47:42 22    issue that with my order on the other motion in limine.

09:47:52 23                 Other issues from the pretrial order.        The

09:47:59 24    untimeliness of defendant's pretrial disclosures, can we get

09:48:04 25    past that given that I have given plaintiff extra time to
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 56 of 67 PageID #: 2767
                                                                              56


09:48:07   1   deal with those?

09:48:09   2                MR. HSU-HOFFMAN:     Yes, Your Honor.

09:48:10   3                THE COURT:    Plaintiff's proposal not to assert

09:48:13   4   United States Design Patent D761536.       So as I understand it,

09:48:21   5   there are counterclaims involving that, and so it seems like

09:48:26   6   defendant's position is correct that you can't just drop it

09:48:30   7   without their consent or without something, what is it that

09:48:35   8   you plan to do with that patent?

09:48:38   9                MR. LYONS:    Well, Your Honor, I think if they

09:48:40 10    are going to go forward, I think maybe we'll just present it

09:48:43 11    as part of our case.    We were trying to streamline things,

09:48:47 12    but if they won't agree to drop it, maybe we'll just assert

09:48:51 13    it.

09:48:52 14                 THE COURT:    And Mr. Lobbin, is that what you

09:48:54 15    prefer?

09:48:58 16                 MR. LOBBIN:    Your Honor, I think we'll be fine

09:49:02 17    with them dropping it.     We'll drop our counterclaim.

09:49:06 18                 MR. LYONS:    All right.

09:49:07 19                 THE COURT:    So you guys submit me a stipulation

09:49:11 20    that deals with that.

09:49:11 21                 MR. LYONS:    We will, Your Honor.

09:49:13 22                 THE COURT:    Great.   Thank you, both.

09:49:15 23                 We have an issue in paragraphs 33 to 45 about

09:49:22 24    documents on the exhibit list that were never produced or

09:49:26 25    were untimely.   And some of that I think we have discussed
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 57 of 67 PageID #: 2768
                                                                              57


09:49:30   1   with respect to the prior art.      Is there anything in

09:49:38   2   addition that I need to deal with that's raised in those

09:49:42   3   paragraphs?

09:49:44   4                  MR. LYONS:   Yes, Your Honor.    As you know, there

09:49:46   5   has been a lot -- a lot that's been produced after the close

09:49:50   6   of discovery.    Some that we saw for the first time when we

09:49:55   7   got their trial exhibits.     Some of it is related to prior

09:49:58   8   art.   Some of it is related to other matters.        It's our view

09:50:03   9   that defendants should not be able -- shouldn't be able to

09:50:07 10    put on their list anything that they have produced after the

09:50:10 11    close of discovery.

09:50:11 12                   THE COURT:   The problem I have with that one is

09:50:14 13    that we had a discovery conference after the close of

09:50:16 14    discovery where I did ask them, or order them to produce

09:50:21 15    certain documents.    Mr. Pichler didn't become a defendant

09:50:28 16    until after the close of fact discovery, so I'm with you on

09:50:32 17    anything that you got the first time with the pretrial

09:50:35 18    order, that seems far too late, but the end of discovery

09:50:39 19    which was in December when a substantial amount was done

09:50:42 20    after January, I'm just not sure that that is --

09:50:46 21                   MR. LYONS:   I guess our view on that, Your

09:50:49 22    Honor, would be that we came to the Court asking for

09:50:52 23    additional documents, and the Court agreed that they should

09:50:55 24    be produced.    So we think as plaintiff we should be able to

09:50:58 25    rely on them.    That was why they were being produced.        But
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 58 of 67 PageID #: 2769
                                                                              58


09:51:03   1   for defense to fail to produce them finally during the

09:51:07   2   discovery period, produce them later and then rely in their

09:51:11   3   own defense, obviously if we put them on our list, they're

09:51:16   4   entitled to use them as well, but for them to be able to

09:51:19   5   produce them late and then rely upon them, there is some

09:51:23   6   unfairness there.

09:51:24   7                THE COURT:    I think what I have said before with

09:51:26   8   respect to validity, they can rely on the 24 Tieks

09:51:32   9   references they disclosed, and again, this is assuming

09:51:37 10    corroboration.   I'm just talking about disclosure, the 24

09:51:41 11    references plus the three obviousness references.

09:51:45 12                 What I can't tell is what else, if the other

09:51:52 13    stuff isn't included, is there anything -- I don't know what

09:51:57 14    else is left that you're objecting to on timeliness.          So if

09:52:00 15    I say to you anything that's prior art we have a limited

09:52:09 16    universe.   Anything that was disclosed for the first time in

09:52:11 17    the pretrial order that they gave you is too late.          What is

09:52:14 18    the universe that's left that you're objecting to that came

09:52:19 19    after discovery?

09:52:20 20                 MR. LYONS:    Your Honor, I would have to go back

09:52:23 21    and check what that is.

09:52:23 22                 THE COURT:    If you could let me know sort of

09:52:26 23    like I asked defendants just so that I have some idea of

09:52:29 24    what we're talking about so I know is this something I need

09:52:32 25    to rule on before trial or if it's two or three exhibits, we
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 59 of 67 PageID #: 2770
                                                                              59


09:52:35   1   don't need to deal with it and we'll see if they put them on

09:52:39   2   the list to use with witnesses.

09:52:41   3                MR. LYONS:    Understood fully, Your Honor.

09:52:44   4                THE COURT:    Okay.   Now I wanted to talk about a

09:52:55   5   little bit about the trial logistics and the number of hours

09:52:58   6   for trial.   I am going to -- I have dismissed the

09:53:05   7   counterclaims, so I am going to say each side will have ten

09:53:09   8   hours total for trial, and that includes the opening and

09:53:13   9   closing, however you want to allocate your time.

09:53:18 10                 I do not charge time for voir dire of the panel

09:53:25 11    unless it becomes excessive at which time I'll give you a

09:53:30 12    warning and tell you I will plan to start charging time for

09:53:33 13    voir dire.

09:53:33 14                 With respect to voir dire, we have pretty

09:53:40 15    limited voir dire in this court.      What we typically do is we

09:53:45 16    have the panel back there, I will ask them a series of

09:53:48 17    questions.   Anyone who answers affirmatively to those

09:53:52 18    questions we will bring back into chambers and talk.          We

09:53:55 19    will talk mainly about their issues and whether or not if

09:53:59 20    they raised issues for being excused for cause.         We don't

09:54:03 21    get into, you know, substantive discussions about things

09:54:07 22    outside of those issues that have been raised.

09:54:10 23                 I do charge time for the preemptory strikes, so

09:54:15 24    that's when you'll start being on the clock.

09:54:19 25                 Trial days will run from 9:00 a.m. to 4:30 p.m.,
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 60 of 67 PageID #: 2771
                                                                              60


09:54:28   1   sometimes 4:45 if the jury prefers.       We'll have a 15-minute

09:54:33   2   break in the morning, a lunch break for about an hour, and a

09:54:36   3   15-minute break in the afternoon.

09:54:38   4                I am generally disinclined to close the

09:54:40   5   courtroom.   And I'm not sure that there are any issues here

09:54:44   6   that would mandate that, but if there are, I would ask you

09:54:47   7   to give me a heads up about that so we can discuss it and

09:54:50   8   figure out if it's appropriate to close the courtroom.

09:54:54   9                Deposition designations, I understand that there

09:54:58 10    will be no disputes about deposition designations because

09:55:03 11    defendants have no testimony designated, and they offered no

09:55:08 12    counter-designations to plaintiff.       And defendants did not

09:55:12 13    object in the pretrial order to any of Gavrieli's

09:55:15 14    designations.   So there is a paragraph about how we'll deal

09:55:19 15    with those disputes, but I don't see how any of those

09:55:23 16    disputes could possibly be not waived.

09:55:27 17                 No exhibits will be admitted without a witness.

09:55:38 18    For timeliness to objections to exhibits -- hold on one

09:55:50 19    second.

09:55:52 20                 (Discussion off the record.)

09:56:06 21                 THE COURT:    So we have timeliness as an issue.

09:56:09 22    I'm going to try to rule on that.       Hopefully we can minimize

09:56:14 23    that with the order that I have given.       But if there are

09:56:18 24    continued timeliness objections to exhibits, the losing

09:56:21 25    party is going to be charged the time necessary for the
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 61 of 67 PageID #: 2772
                                                                              61


09:56:25   1   Court to hear and resolve the objections.

09:56:27   2                Objections to exhibits used on cross will be

09:56:31   3   addressed at the time that they are used.        And the losing

09:56:35   4   party will be charged with time to resolve the objection.

09:56:39   5   Defendants did not object to any of Gavrieli's exhibits in

09:56:42   6   the pretrial order so I don't think that there should be any

09:56:45   7   objections to exhibits going that direction.

09:56:49   8                If there is an objection to any exhibits that

09:56:55   9   are offered for use with a particular witness, if the

09:57:02 10    parties are unable to reach an agreement after meeting and

09:57:05 11    conferring, they must e-mail my judicial administrator,

09:57:12 12    Diana Welham, by 7:30 a.m. on the day the witness is to

09:57:16 13    testify.   And we will then come in a little bit early before

09:57:18 14    the jury gets here and see if we can work out the objections

09:57:25 15    or I rule them.

09:57:26 16                 Juror notebooks, I understand that Gavrieli is

09:57:29 17    preparing the notebooks and they'll be ready on the first

09:57:31 18    day.   Consistent with the Court's procedures, the party

09:57:38 19    shall provide a completed AO Form 187 exhibit list to the

09:57:43 20    courtroom deputy on the first day of trial.

09:57:45 21                 With respect to moving around the courtroom, I

09:57:48 22    ask you not to encroach on the jury's space.        If you want to

09:57:54 23    approach a witness, you just need to ask the first time and

09:57:59 24    after I have granted leave, if you need to approach that

09:58:02 25    witness again, that's fine, you're free to do that.          And
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 62 of 67 PageID #: 2773
                                                                              62


09:58:06   1   you're free once you have asked permission once, you're free

09:58:10   2   to move this way in the courtroom, it's just the jury gets

09:58:13   3   uncomfortable with people getting too close to it.          So over

09:58:17   4   here I will limit it to just you moving, coming up to hand

09:58:21   5   something to a witness.

09:58:23   6                The parties may have access to the courtroom on

09:58:27   7   the afternoon of April 26th, 2019 to set up for trial

09:58:34   8   starting at two clock.     And if you have any questions, you

09:58:38   9   can coordinate that with my chambers.

09:58:40 10                 We're still taking a look at the proposed jury

09:58:43 11    instructions that were submitted to us, but at the very

09:58:48 12    least they'll need to be revised in light of my rulings

09:58:52 13    today on the counterclaims, so I would ask that the parties

09:58:58 14    submit a revised set of jury instructions in the next week

09:59:04 15    or so.

09:59:06 16                 Okay.   Are there issues in the pretrial order or

09:59:10 17    questions that you have about my procedures that I have not

09:59:13 18    addressed?

09:59:18 19                 MR. HSU-HOFFMAN:     Your Honor, we have one issue

09:59:20 20    relating to the stipulated facts if we may be heard.

09:59:23 21                 THE COURT:    I'm not going to agree that we make

09:59:28 22    them stipulate to facts that you propose.        I saw what you

09:59:33 23    had proposed in Exhibit 1, and you're going to be set to

09:59:38 24    prove any of those that you think need to be proved.

09:59:40 25                 MR. HSU-HOFFMAN:     The reason we identified those
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 63 of 67 PageID #: 2774
                                                                              63


09:59:44   1   facts is because they were admitted in response to the Soto

09:59:50   2   USA answer.   These were facts that we saw as undisputed

09:59:53   3   throughout this case and probably should be part of the

09:59:57   4   stipulated list of facts, but we understand your -- there

10:00:01   5   will be plenty of time to do that at trial.

10:00:03   6                 THE COURT:    The way it was set out there

10:00:06   7   required me to do a lot of counter-referencing and figuring

10:00:09   8   out what you were talking about, and I'm not going -- I

10:00:12   9   don't have time to do that.      So I'm not going to force them

10:00:15 10    to agree to things that they did not agree to.

10:00:18 11                  MR. HSU-HOFFMAN:    Thank you, Your Honor.

10:00:18 12                  THE COURT:    If you want to point out at some

10:00:20 13    point that it's in the answer, you're free to do that.

10:00:23 14                  Okay.    Mr. Lobbin.

10:00:25 15                  MR. LOBBIN:    Thank you, Your Honor.     A question

10:00:27 16    about witnesses and recalling or rebuttal case.         So

10:00:31 17    Mr. Pichler obviously is a key witness for us.         They took

10:00:35 18    his deposition.    He'll be here, so they're going to call him

10:00:39 19    I assume on their case in chief.      When I have redirect, am I

10:00:43 20    also at that time presenting my facts in support after

10:00:49 21    affirmative defenses, or do I recall him later when they

10:00:53 22    rest their case?      Did I miss something?

10:00:57 23                  THE COURT:    That's a very good question.

10:00:59 24                  MR. LYONS:    Well, I can clear this one up.

10:01:02 25    Mr. Pichler is a 30(b)(6) witness.       We're entitled to play
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 64 of 67 PageID #: 2775
                                                                              64


10:01:06   1   deposition testimony as 30(b)(6) testimony.        We don't intend

10:01:11   2   to call him live in our case, so if he wants to testify

10:01:14   3   live, they can call him as a witness when they think it's

10:01:18   4   appropriate.

10:01:19   5                  THE COURT:    Does that work for you?

10:01:21   6                  MR. LOBBIN:   Sure.

10:01:22   7                  How about other witnesses, are we going to have

10:01:26   8   them hang around so that I can call them on my rebuttal

10:01:29   9   case, or do we examine them, for example, their witness,

10:01:33 10    they're going to call their witness, do I then --

10:01:35 11                   THE COURT:    You got to give me names.    I don't

10:01:37 12    know who you're talking about.

10:01:38 13                   MR. LOBBIN:   Mr. Gavrieli.

10:01:42 14                   MR. LYONS:    I don't believe he's on their

10:01:46 15    witness list.    We're going to call Mr. Gavrieli to testify.

10:01:52 16    And he'll be cross-examined.      I'm not sure I understand the

10:01:55 17    question.

10:01:56 18                   MR. LOBBIN:   Well, our witness list says that --

10:02:05 19    we specifically reserve the right to call live as a witness

10:02:08 20    at trial any witness called live by plaintiff or any witness

10:02:15 21    presented on plaintiff's witness list.       We don't recreate

10:02:18 22    their list.

10:02:19 23                   MR. LYONS:    First of all, there is another

10:02:20 24    question with Mr. Gavrieli.      He is the company rep.      He's

10:02:24 25    going to be here for the whole trial, so if we're just
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 65 of 67 PageID #: 2776
                                                                              65


10:02:27   1   talking about Mr. Gavrieli, he'll be here and they can call

10:02:30   2   him in their case in chief if they choose to.

10:02:34   3                  THE COURT:    Okay.   I don't want this to become a

10:02:37   4   thing where every single witness is deposed twice because I

10:02:41   5   think that's unfair to the jury and inefficient use of the

10:02:44   6   jury's time.    Why don't you all confer on who you want to

10:02:48   7   call and who versus who you just want to depose, and try and

10:02:56   8   come up with a proposal for how we're going to do this in an

10:03:00   9   efficient manner.    There may be people, Mr. Pichler doesn't

10:03:05 10    sound like it's going to be an issue, maybe Mr. Gavrieli who

10:03:09 11    is going to be here the whole time, maybe that makes sense

10:03:12 12    if it's going to interrupt the flow of the testimony, but

10:03:17 13    for the most part, I would like to see people up here once.

10:03:21 14                   MR. LOBBIN:   That would be my proposal, Your

10:03:24 15    Honor.   For instance, Mr. Gavrieli, if they're going to ask

10:03:27 16    him certainly about their case, they're not going to talk to

10:03:30 17    him about prior art and things like that, so I would propose

10:03:34 18    that I just ask my questions while he's up there instead of

10:03:37 19    calling him two days later.

10:03:38 20                   THE COURT:    That was the one where I just said

10:03:40 21    that one might make sense since he's going to be here the

10:03:45 22    whole time and since it might interrupt the flow of things

10:03:49 23    we could do it in two separate sections, especially since we

10:03:53 24    are talking about infringement positions in the plaintiff's

10:03:55 25    case and invalidity in the defendant's case, but for other
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 66 of 67 PageID #: 2777
                                                                              66


10:03:58   1   people see if you can work it out.

10:04:00   2                 MR. LYONS:    Thank you, Your Honor.

10:04:00   3                 THE COURT:    Anything else?

10:04:02   4                 MS. DUDASH:   Just one other issue.      You talked

10:04:04   5   about objections.    And we read your procedures, but if there

10:04:07   6   is an objection to something a witness says, hearsay, other

10:04:11   7   kinds of objections, should we just stand up and say

10:04:14   8   objection?   Should we give a rule number in front of the

10:04:17   9   jury?   How would you like us to handle that?

10:04:20 10                  THE COURT:    I think you can stand up and say

10:04:23 11    objection, you can give me a rule number if you want, you

10:04:26 12    can say hearsay, but I don't want long objections that might

10:04:32 13    influence or prejudice the jury.

10:04:35 14                  MR. LYONS:    You know, there is one more

10:04:37 15    question.    So Mr. Gavrieli will be the corporate

10:04:40 16    representative.    He's also going to testify.      I know usually

10:04:44 17    the fact witnesses are sequestered.       I wonder if there would

10:04:50 18    be an exception for Mr. Gavrieli since it's his company, we

10:04:54 19    hope he would be able to attend the entire trial.

10:04:57 20                  THE COURT:    I assume you wouldn't have an

10:04:59 21    objection for reciprocity for Mr. Pichler?

10:05:02 22                  MR. LYONS:    No, Your Honor.

10:05:02 23                  THE COURT:    Any objection?

10:05:03 24                  MR. LOBBIN:   No objection.

10:05:04 25                  THE COURT:    I think as a matter of course in our
    Case 1:18-cv-00462-MN Document 128 Filed 04/18/19 Page 67 of 67 PageID #: 2778
                                                                              67


10:05:06    1   district, corporate representatives are excluded from the

10:05:11    2   sequestration orders, but given that there are no

10:05:13    3   objections, Mr. Gavrieli and Mr. Pichler may attend the

10:05:18    4   entire trial.

10:05:18    5               But if Ms. Geraldo testifies, she would be

10:05:25    6   sequestered from the trial until the time of her testimony.

10:05:29    7               MR. LOBBIN:    Understood.

10:05:31    8               THE COURT:    Okay.   Any other questions?

10:05:37    9               MR. LYONS:    None from plaintiff, Your Honor.

10:05:39 10                 THE COURT:    Thank you very much.

10:05:39 11                 (Court recessed at 10:05 a.m.)

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
